Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 1 of 84

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

xX
THE PEOPLE OF THE STATE OF NEW YORK,

by BARBARA D. UNDERWOOD, Attorney General of the
State of New York,

Plaintiff, FIRST AMENDED
COMPLAINT

-against- Case No. 18-cv-9812 (AJN)

DEBT RESOLVE, INC.; HUTTON VENTURES, LLC;
PROGRESS ADVOCATES, LLC; PROGRESS ADVOCATES
GROUP, LLC; STUDENT ADVOCATES, LLC; STUDENT
ADVOCATES GROUP, LLC; STUDENT ADVOCATES
TEAM, LLC; STUDENT LOAN CARE, LLC; STUDENT
LOAN SUPPORT LLC; EQUITABLE ACCEPTANCE
CORPORATION; BRUCE BELLMARE; and STANLEY E.

_ FREIMUTH,

Defendants.

 
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 2 of 84

 

TABLE OF CONTENTS

INTRODUCTION oo cccccssssccertssssscertscsenseresiceesscesssseesatecessesasseenssseeenteasiseaesineateaetaaearsaeses 1
PARTIES 00. eeecseescecnenessneersnesseecssneaceneensengensensrnennesaesssecenteaeneceasseeaassousseseessenesaneatenesansaseneeae! 4
J. Corporate Defendant ....0.......ccsccssesssssssesecsssssttsceseacesnaeenteesaceensaeeesseesseenseessseases 5
A. The Owner Defendants ...........ccceteeeeeeenee scstsnennaconsasennancnsensssccessseansersstonsoneess 5
B. The Contracting Defendant «02.0... eee ecceeeceeasensesneeensesceenseeensteessseesnesnnsntnerees 6
C. The Marketing Defendants ....sscccssssssscssssssssesssssssssessssssssssscssscecsesessesssassssssustee 8
D. The Financing Defendant... essessesseetessessseseessersasereeseesseenessresaeeannenseaeees 9
I. Individual Defendants ............ccssccssscssssscesscerssscrsssesssscessseecssencsteessteasrsassnaatsnentses 1]
JURISDICTION ..00...ccececcececsessecessscceesnessenccasenessesassnecssoseaeseceneseaeseeentacessseessceeasseeeuseesnenanaes 12
PACTS 0. eececsensscceecesseeateceeseeassoeessesesansaserccusaesssaassncceeaaesesseagesnesnedeecscensuseeuuseesteausessnsnesses 13
I. Background on Student Debt-Relief and Forgiveness Programs .............:ccseer 13

Il. Defendants’ Unlawful and Deceptive Student Loan Debt-Relief
Business Practices............scsssssessrscsssscersssersssessssercssscesscecsssesasseessusnessenerstesteansavanees 15
A. Defendants’ Unlawful and Deceptive Business Model ..........ccecessscssseeesseeeee 16

B. Defendants’ Unlawful Fees and Contracts .0.0....0.....ccceccessseccssceersseeesersecenesseeeesl &

i. — Pre-Equitable Tramsactions.............ccssssscessecesserssseesseersssnsstesnsesssattaseveasons 19

ii, Transactions Financed by Equitable... lees ccssseeneeeeesecesseeassenes 19
C. Defendants Violate Credit Repair Laws ......ssssscrsssessenssreesssoressenesseessseeeneans 22
D. Defendants Violate Telemarketing Sales Laws ...ccsccssscssseccssenecsescsresnsecenteens 24
E. Equitable’s and/or its Contracting Defendant Partners’ Loans

Violate New York’s Usury Cap .......ccscsssssssssssesssssrssscnsssersscersseesssessecsssenseneats 26
F. In the Alternative, Equitable and its Contracting Defendant Partners

Violate the Retail Instalment Sales Act .........ccscssssscessscessesssseessessssseessssseeess 29
G. Equitable Violates Banking Law Article 11-B ............scssssscsessrestseernceerseeees 29
Il.

Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 3 of 84

Defendants’ Deceptive and Unlawful Marketing Practices........... saneasvecesenneasteanens 30
A. Deceptive Internet Advertisement..............cseccscssscrseesseersetsrsseeareassosseesenareas 30
B. Deceptive Direct Mail and Radio Solicitations ...............cccsecseecsscsreeseenteneeees 32
C. Defendants’ Further Deceptive Interactions with Borrowers ...........ssseseesrees 35
Other Fraudulent, Deceptive and Illegal Practices .....0. aeneeenneensnatesneneeees 41

The Individual Defendants have Actual Knowledge of and/or Participate in the
Fraudulent, Hlegal and Deceptive Acts ........cccccscsesessessseesseoseceseeateoteneereaneerenesees 42

ii
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 4 of 84

The People of the State of New York, by their attorney, Barbara D. Underwood, Attorney

General of the State of New York, respectfully allege, upon information and belief:

INTRODUCTION
1. Federal student Ioan debt has been steadily rising with outstanding federal student
loan debt an estimated $1.34 trillion.
2. Nearly ten million students who took out student loans from the federal

government’s student loan programs are having trouble staying current on their loan payments.
As of May 2017, over 19% of borrowers in the current federal pro aram, Direct Loans, were
behind on their payments.

3. Since at least 2014, Defendants have taken advantage of this student loan debt
crisis by engaging in deceptive, fraudulent and illegal conduct targeted at consumers with student
loan debt through their marketing, offering for sale, selling and financing of programs that
purportedly provide student loan debt relief for a fee. Defendants have formed new entities and
relationships over time to carry out this scheme.

4. Defendants, individually and/or in collaboration, offer, advertise and finance
services that claim to help student loan borrowers struggling with debt reduce or eliminate their
federal student loan debt.

5. In advertising, marketing, and communicating with borrowers, Defendants make
numerous misrepresentations, including but not limited to claiming they are part of or otherwise
affiliated with the federal government and that the fees paid by borrowers will be applied to pay
their student loan balances. Some Defendants also misrepresent that borrowers cannot apply on

their own for debt consolidation or income-based repayment plans that are designed to help
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 5 of 84

borrowers manage student loan debt, when in fact, they can do so for free and without
Defendants’ involvement.

6. Many of the Defendants hold themselves out as loan experts, when they are not,
and provide advice to borrowers that can make them worse off in the end. In addition to
charging over $1,000 for services that are available for free, they worsen some borrowers’
already precarious financial situation by providing incomplete and harmful advice.

7. For example, they advise some borrowers they should consolidate their federal
student loans without explaining that, in some cases, by doing so, consumers would lose months
or years of loan payments they had already made that would qualify toward forgiveness of their
loans under the Public Service Loan Forgiveness Program (“PSLF”). Relying on that advice,
some of those borrowers consolidated their loans to their detriment.

8. Other borrowers even take out additional loans based on Defendants’ erroneous
advice that with the assistance of their programs, the debt on the new loans will be forgiven.

9. Through these misrepresentations, Defendants induce financially-struggling
borrowers to enter into contracts in which Defendants agree to submit applications on the
borrowers’ behalf for federal student loan assistance, such as loan consolidation or other federal
assistance programs. These contracts require borrowers to pay illegal, upfront fees. Through
approximately December 2015, such agreements required consumers to pay between $100 and
$495 in upfront payments, before any service had been performed.

10. =‘ In or around 2015, Defendant Equitable Acceptance Corporation (““Equitable” or
the “Financing Defendant”) entered into arrangements with certain of the Defendants to provide

financing to these already imperiled borrowers to help them pay for the debt-relief services.
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 6 of 84

11. As part of these arrangements, borrowers enter into a separate financing contract

at usurious interest rates, typically nearly 21%, which adds hundreds of dollars to the debt-relief

services contract price. Such contracts are void under New York law. See N.Y. Banking Law §
14-a and N.Y. Gen. Oblig. Law § 5-501.

12, Because Equitable remits to the other Defendants the full amount of the consumer
contract before the services promised have been fully completed, these arrangements also
constitute illegal, upfront fees.

13. The upfront fees, collected both before and after Equitable’s involvement, violate
federal and state consumer protection laws designed to protect credit-strapped consumers from
falling prey to paying for worthless credit assistance and debt relief. See New York General
Business Law (“GBL”) § 458-a; Federal Credit Repair Organization Act (““CROA”), 15 U.S.C. §
1679, et seg.; the Telemarketing Sales Rule (“TSR”), 16 C.F.R. § 310, ef seq.; and New York
GBL § 399-pp, et seq.

14. ‘In addition, the financing arrangement misleadingly claims to provide open-ended
credit, a type of credit that contemplates repeat purchases, thus failing to provide the more
complete consumer disclosures for closed-end credit required by the Truth in Lending Act
(“TILA”), 15 U.S.C. § 1601 ef seq.

15.‘ Through their deceptive and unlawful practices, Defendants have collectively
misled thousands of borrowers nationwide, including thousands of New Yorkers, into paying
thousands of dollars to purchase student loan debt-relief services that the borrowers could have
received for free.

16. The People of the State of New York, by Attorney General Barbara D.

Underwood (the “NYAG”) bring this action to seek restitution for borrowers who enrolled in
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 7 of 84

Defendants’ programs as well as injunctive and equitable relief to redress Defendants’ fraudulent
and unlawful conduct. In addition, the NYAG seeks the imposition of civil penalties and costs.
PARTIES

17. Plaintiff is the People of the State of New York, by their attorney, Barbara D.
Underwood, Attomey General of the State of New York (““NYAG”). |

18. As described below, Defendants are divided into five groups according to their
roles in this unlawful and deceptive scheme, The five “Contracting Defendants” sign contracts
with borrowers and purport to provide debt-relief services by enrolling them in certain programs
administered by the U.S. Department of Education (“DOE”) and providing other monitoring .
services. The four “Marketing Defendants” are responsible for outreach to consumers, including
by advertising, direct mail, and telephone solicitations. In addition, some of the Contracting
Defendants also conduct their own marketing and borrower outreach. The two “Owner
Defendants” are entities that own several of the Contracting Defendants, and the two “Individual
Defendants” have leadership roles in one or more of the Owner Defendants. Finally, the
Financing Defendant provides financing to borrowers to help them pay for the debt-relief
services offered by the other Defendants.

19. _ As set forth in paragraphs 20 - 51 below, many of the Defendants are inter-related
companies with similar sounding names, such as Progress Advocates, LLC and Progress
Advocates Group, LLC, and often operate from the same address and with overlapping
principals. For example, six of the corporate Defendants have or had their principal place of
business at 3100 Bristol Street, #300, Costa Mesa, California, namely Progress Advocates, LLC;
Progress Advocates Group, LLC; Student Loan Support, LLC; Student Advocates, LLC; Student

Advocates Group, LLC; and Student Advocates, Team, LLC. Two others - Debt Resolve, Inc.
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 8 of 84

and Student Loan Care, LLC - have their principal place of business at 22 Saw Mill River, 2nd
Floor, Hawthorne, New York. In addition, Debt Resolve, Inc. is the majority owner of both
Progress Advocates, LLC and Student Loan Care, LLC and has conducted business at the same
address as both.

I. Corporate Defendants

A. The Owner Defendants

20. Defendant Debt Resolve, Inc. (“Debt Resolve”) is a publicly traded company,
incorporated in Delaware, with its principal place of business at 22 Saw Mill River, 2nd Floor,
Hawthorne, New York. Debt Resolve entered into a joint venture with LSH, LLC, a Delaware
limited liability company, to start Defendant Progress Advocates, LLC in 2014. Debt Resolve
entered into a joint venture with Defendant Hutton Ventures, LLC to start Defendant Student
Loan Care, LLC in 2016. Debt Resolve is the majority owner of both Progress Advocates, LLC
and Student Loan Care, LLC and has conducted business at the same address as both, namely,
1133 Westchester Avenue, Suite 8-223, White Plains, New York. Debt Resolve also signed a
2017 agreement with Equitable in which it agreed to “absolutely, unconditionally, and on a
continuing basis” pay any debts Student Loan Care, LLC owed to Equitable.

21.  Inits Form 10-Q filing for the period that ended September 30, 2017 and filed on
November 13, 2017 (“Debt Resolve 10-Q”), Debt Resolve states that it directly provides the
deliverables of its purported subsidiaries, Student Loan Care, LLC and Progress Advocates,
LLC, namely — the “completed, delivered and accepted student loan packages.” Debt Resolve
10-Q at Note 2 (Nov. 13, 2017), available at
https://www.sec.gov/Archives/edgar/data/1106645/000147793217005486/drsv_10g.htm Debt

Resolve also represents that it sells such packages to borrowers. Jd.
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 9 of 84

22. Defendant Hutton Ventures, LLC (“Hutton”) is a Delaware limited liability
company with its principal place of business at 4 Hutton Centre, Suite 210, Santa Ana,
California. According to the Debt Resolve 10-Q, Hutton partnered with Debt Resolve to form
Student Loan Care, LLC. As a partner with Debt Resolve in its joint venture Student Loan Care,
LLC, which as described below in paragraph 26, is located in New York, it engages in business
in New York.

23. . Hutton and Debt Resolve are collectively referred to as the “Owner Defendants.”

B. The Contracting Defendants

24. Defendant Progress Advocates, LLC (“Progress Advocates”) is a Delaware
limited liability company with its principal place of business at 3100 Bristol Street, #300, Costa
Mesa, California. In 2015, if not before, it also conducted business at 1133 Westchester Ave,
Suite S-223, White Plains, New York. According to the Debt Resolve 10-Q, Progress Advocates
was founded in 2014 as a joint venture between Debt Resolve (51%) and LSH, LLC (49%), a
Delaware limited liability company. Per the Debt Resolve 10-Q, Progress Advocates entered
into contracts with borrowers for student loan debt-relief services from 2014 until around
February 2016. In February 2016, it ceased making new agreements with borrowers, but
Progress Advocates continues to service its existing agreements. |

25. Defendant Progress Advocates Group, LLC (“Progress Advocates Group”) is a
Delaware limited liability company formed in November 2014 with its principal place of
business at 3100 Bristol St. #300, Costa Mesa, California. Progress Advocates Group entered
into contracts with borrowers for student loan debt-relief services, including ones with New York
residents. It also provides back-end services to Progress Advocates, including for New York

consumers, such as submitting applications to DOE on its behalf and gathering information and
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 10 of 84

documents from borrowers who contracted for debt-relief services with Progress Advocates. It
filed a Chapter 7 Voluntary Petition Non-Individual Bankruptcy on December 20, 2017 in the
Central District of California.

26. §# Defendant Student Loan Care, LLC (“Student Loan Care”) is a Delaware limited
liability company formed in April 2016 that is a joint venture between Settl.it, a 100% owned
subsidiary of Debt Resolve, and Hutton. Student Loan Care’s principal place of business is at 22
Saw Mill River Rd, Floor 2, Hawthorne, NY, and it has another office at 4 Hutton Centre, Suite
210, Santa Ana, California. Around at least May 2016, it also conducted business at 1133
Westchester Avenue, Suite §-223, White Plains, New York. In addition to providing some
marketing services described below at paragraph 33, Student Loan Care currently enters into
contracts with borrowers for student loan debt-relief services. It also provides back-end services,
such as submitting paperwork to DOE, and directly markets to and solicits borrowers.

27. Defendant Student Loan Support, LLC (“Student Loan Support”) is a California
limited liability company that was formed in May 2013 and that had its principal place of
business at 3100 Bristol Street, #300, Costa Mesa, California. Before 2015, Student Loan
Support entered into contracts with borrowers for student loan debt-relief services, including
with New York consumers. It also performed student loan document preparation and processing
for Progress ‘Advocates, including for New York consumers. By December 31, 2014, Student
Loan Support ceased making new agreements with borrowers and Progress Advocates Group
took over Student Loan Support’s business. Student Loan Support has an F rating from the
Beiter Business Bureau (“BBB”), its lowest rating. BBB ratings are based on a number of

factors, including complaint history and whether the company has failed to resolve the
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 11 of 84

underlying causes of a pattern of complaints. Student Loan Support filed a Chapter 7 Voluntary
Petition Non-Individual Bankruptcy on October 16, 2018 in the Central District of California.

28. Defendant Student Advocates Team, LLC (“Student Advocates Team”) is a
"Delaware limited liability company that was formed in November 2016, with its principal place
of business at 3100 Bristol Street, #300, Costa Mesa, Califomia. In addition to providing some
marketing services described below at paragraph 32, Student Advocates Team currently
contracts with borrowers for student loan debt-relief services, including with New York
residents.

29, Progress Advocates, Progress Advocates Group, Student Advocates Team,
Student Loan Care, and Student Loan Support will be collectively referred to as the “Contracting
Defendants.”

C. The Marketing Defendants

30. Defendant Student Advocates, LLC (“Student Advocates”) is a Delaware limited
liability company with its principal place of business at 3100 Bristol Street, #300, Costa Mesa,
California. It handled marketing and sales for Progress Advocates, Student Loan Support, and
Progress Advocates Group from around 2014 until July li, 2016. It sent advertisements to and
conducted sales calls with New York consumers.

31. Defendant Student Advocates Group, LLC (“Student Advocates Group”) is a
Delaware limited liability company with its principal place of business at 3100 Bristol Street,
#300, Costa Mesa, California. It handled marketing and sales for Progress Advocates, Student
Loan Support, and Progress Advocates Group from approximately July 11, 2016 until November

28, 2016. It sent advertisements to and conducted sales calls with New York consumers.
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 12 of 84

32. Student Advocates Team, in addition to contracting with borrowers as described
above in paragraph 28, has handled marketing and sales for Progress Advocates, Student Loan
Support, and Progress Advocates Group since November 28, 2016. It sent advertisements to and
conducted sales calls with New York consumers.

33. Student Loan Care, in addition to contracting with borrowers as described above
in paragraph 26, also does its own marketing and sales for its contracts.

34. Defendants Student Advocates, Student Advocates Group, Student Advocates
Team, and Student Loan Care are collectively referred to as the “Marketing Defendants.” They
collectively have provided marketing services to the Contracting Defendants over a period of
years continuing through the present.

35. Because Student Advocates Team and Student Loan Care also enter into contracts
with consumers directly for debt-relief services, they are also included in the Contracting
Defendants group described above.

D. The Financing Defendant

36. Defendant Equitable Acceptance Corporation (“Equitable” or the “Financing
Defendant”) is a Delaware corporation with its principal place of business at 1200 Ford Road,
Minnetonka, Minnesota. Equitable has an F rating from the BBB.

37. Equitable is not licensed in New York as either a lender or a sales finance
company.

38. Equitable provides loans to a variety of “smal! businesses and independent
dealers,” ranging from companies that provide cookware and home goods to medical and dental

services, Equitable Homepage, https://equitableacceptance.com/ (last visited Dec. 12, 2018);
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 13 of 84

Equitable Dealer Services, https://equitableacceptance.com/dealer-services/ (last visited Dec, 12,
2018).

39, Equitable also provides the funds and financing agreements for borrowers and
purchases the agreements and/or is the assignee of the agreements from the Contracting
Defendants that it works with.

40. | Equitable drafts the financing agreements, which are titled “Equitable Acceptance
Revolving Credit Plan” (the “Equitable Credit Plan” or the “Credit Plan”) and requires that their
agreements be used by the Contracting Defendants if they want Equitable to provide the
financing.

41. Equitable purchases the Credit Plan agreements from the Contracting Defendants
it works with within days of the borrowers signing them and is the assignee of the agreements.

42. Equitable also requires borrowers to authorize Equitable, and not the Contracting
Defendants, to use ACH to debit their bank accounts monthly to make payments.

43. As such, borrowers directly pay Equitable for services to be provided by the
Contracting Defendants.

44. _ All of the borrowers’ Credit Plan agreements also provide that Equitable, as the
holder of such consumer credit agreements, is subject to all claims and defenses that can be
asserted against the seller of the goods or services obtained with the proceeds of the financing.

45.  Asalleged below, Equitable has engaged in its own deceptive and misleading
conduct.

46. In addition, by financing and purchasing the contracts between borrowers and the
Contracting Defendants, Equitable aids and abets the deceptive and fraudulent business practices

of the co-Defendants.

10
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 14 of 84

47. | Equitable has received hundreds of complaints from the BBB, the CFPB, and |
other sources over the past several years, which describe in detail the illicit practices of the
Marketing and Contracting Defendants alleged herein. Thus, Equitable knows of its co-
Defendants’ deceptive and fraudulent activities. Equitable also provided substantial assistance in
furtherance of these deceptive and fraudulent practices by providing the financing borrowers
need to make purchases from the other Defendants.

48. Equitable is responsible for the fraudulent and illegal conduct alleged herein and
is a necessary party to award complete relief.

Il. Individual Defendants

49. Defendant Bruce Bellmare is the CEO of Debt Resolve, the majority owner of
both Progress Advocates and Student Loan Care, and, along with another individual, oversees
the management and financial affairs of Student Loan Care. Before becoming the CEO of Debt
Resolve in May 2016, he served on the board of Debt Resolve as a Director. Upon becoming the
CEO of Debt Resolve, he reviewed the operations of Progress Advocates and Student Loan Care
and determined that Debt Resolve should, through Student Loan Care, offer student loan debt-
relief services using the Equitable Credit Plans. He resides in New York.

50. Defendant Stanley E. Freimuth was the CEO of Debt Resolve and Progress
Advocates and on the Board of Managers of Progress Advocates from March 1, 2014 through
May 16, 2016 and continues to act as a consultant to Debt Resolve. As the CEO of Progress
Advocates, he oversaw its executive management and financial affairs. Freimuth signed, as CEO
of Progress Advocates, a Master Dealer Agreement with Equitable that set the terms for
Equitable’s purchase of the Equitable Credit Plans which Progress Advocates entered into with

borrowers. He resides in Connecticut.

1]
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 15 of 84

51. Defendants Freimuth and Belimare are collectively referred to as the “Individual

Defendants.”
JURISDICTION

52. The NYAG initially filed this case in New York County Supreme Court on
September 20, 2018. That Court had jurisdiction pursuant to New York Executive Law §
63(12); GBL §§ 349 and 350, 399-pp and 458-j; 15 U.S.C. § 1679-h(c); and 16 C.F.R. § 310.7.
Executive Law § 63(12) empowers the NYAG to seek injunctive relief, restitution,
disgorgement, damages, and costs when any person or business entity has engaged in or
otherwise demonstrated repeated or persistent fraudulent or illegal acts in the transaction of
business. GBL Article 22-A, §§ 349 and 350, authorizes the NYAG to seek injunctive relief,
restitution and civil penalties for deceptive acts or practices and false advertising. GBL § 399-pp
deems any violation of New York’s telemarketing statute a deceptive act and practice, making it
subject to the NYAG’s enforcement power provided in GBL Article 22-A. GBL § 458-j
authorizes the NYAG to seek injunctive relief, restitution and penalties for violations of New
York’s credit repair statute. 16 C.F.R. § 310.7 authorizes the NYAG to seek relief for violations
of the TSR, 16 C.F.R § 310 ef seg. 15 U.S.C. § 1679h(c) authorizes the NYAG to seek
injunctive relief, damages, costs and attorney fees for violations of CROA, 15 U.S.C § 1679 et
seq.

53. On October 24, 2018, Defendant Equitable removed this action to this Court
pursuant to 28 U.S.C. §§ 1331, 1441(a), and 1446, and the NYAG did not move to remand.

54. The NYAG has provided pre-litigation notice pursuant to GBL §§ 349(c) and

350.

12
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 16 of 84

FACTS
IL. Background on Student Debt-Relief and Forgiveness Programs

55. Federal student loans are issued to borrowers through programs created by federal
statutes.

56. Once funds are issued to a borrower, the loans are assigned to a loan servicer to
handle various administrative tasks associated with the loans.

57. Loan servicers are not part of DOE and are separate companies that have
contracts with DOE to handle billing, payment collection, and various other services for
borrowers. They are the borrower’s primary point of contact with respect to his or her federal
student loans.

58. DOE offers a number of programs to help borrowers who are having difficulty
paying back their federal student loans. DOE offers these programs to borrowers free of charge.
59. For example, DOE offers deferment or forbearance of loan payments. A

deferment or forbearance allows borrowers to stop making payments or reduce the amount of
their payments temporarily. During periods of forbearance, and periods of deferment for some
loans, interest continues to accrue and, if not paid on a monthly basis, is compounded at the end
of the period, resulting in increased total loan balances. Deferments and forbearances also
extend the amount of time it will take a borrower to pay back the loan. But they provide
assistance to borrowers who cannot make their loan payments for a defined, limited period of
time due to temporary changes in their circumstances.

60. DOE also offers a number of income-based repayment programs that allow:
borrowers to pay only a certain percentage of their income toward their student loans. Under

these programs, the remaining loan principal is forgiven after a certain number of years of

13
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 17 of 84

payments. Income-based repayment plans make a borrower’s monthly payment amounts more
manageable, but they will in most circumstances extend the repayment period and may result in
the borrower paying more over time,

61. Loan forgiveness is also available to certain limited groups of borrowers, such as
borrowers who can demonstrate a “total and permanent disability” sufficient to obtain a “Total
and Permanent Disability Discharge” or borrowers who enter certain types of professions, such
as teaching or certain jobs in the public sector (“Public Service Loan Forgiveness” or “PSLF”).
Eligibility for PSLF requires the borrower to make 120 qualifying payments under particular
circumstances. The PSLF application for loan forgiveness is filed only after the 120 qualifying
payments are made.

62. Finally, DOE offers loan consolidation. Loan consolidation allows borrowers to
combine two or more eligible federal loans into a single loan with a fixed interest rate that is a
weighted average of the interest rates on the loans being consolidated. When consolidating,
borrowers often extend the term of the loan and reduce monthly payments.

63. Consolidation may offer certain advantages to some borrowers, such as allowing
borrowers in an older federal loan program to be eligible for income-based repayment programs
that have more generous terms than would otherwise be available.

64. | But whether a borrower should consolidate his loans requires a careful analysis of
each borrower’s particular situation because there may be serious negative consequences to some
borrowers from consolidation.
| 63, Even though consolidation reduces monthly payments, it increases the total cost

of the loan. There are other ways in which a borrower can lower monthly payments, and

14
Case 1:18-cv-09812-AJN-SN Document 37. Filed 12/13/18 Page 18 of 84

therefore consolidation is often not the most beneficial option available to a borrower on a tight
monthly budget.

66. Consolidation may also cause the loss of certain benefits associated with the
original loans. For example, for borrowers in the current Direct Loan program, consolidation
may eliminate years of payments on the original loans that were qualified to be counted toward
PSLF after 120 monthly payments. As such, loan consolidation is inadvisable for many
borrowers, especially those in the current Direct Loan program and offers no significant benefit
for many others.

67. | Borrowers can learn about and, where necessary, fill out an application to enroll
in all of these loan modification options, at no cost, by contacting their federal loan servicer or
by going to DOE’s student loan website at https://studentloans.gov/myDirectLoan/index.action.
iL. Defendants’ Unlawful and Deceptive Student Loan Debt-Relief Business Practices

68. Defendants seek to capitalize on struggling borrower repayment problems by
targeting borrowers with large loan balances, and then marketing, selling, and financing student
loan debt-relief services for them. | |

69. Although Defendants have formed new debt-relief entities and relationships over
time, they have all followed the same basic business model. In fact, as noted above in
paragraphs 20-51, many of the Defendants — Progress Advocates, Progress Advocates Group,
Student Loan Support, Student Advocates, Student Advocates Group, and Student Advocates
Team - have operated from the same offices in Costa Mesa, California, and use the same

personnel to run these various entities.

15
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 19 of 84

A. Defendants’ Unlawful and Deceptive Business Model

70. Afier initially contacting borrowers via the marketing efforts described in
paragraphs 143 - 196 below, the Contracting Defendants rely on individuals called “Student
Loan Advisors” to sell student loan debt-relief agreements to borrowers by phone.

71. Despite holding themselves out as being knowledgeable about student loans, these
so-called Student Loan Advisors are in reality telemarketers with no specialized experience or
expertise, who sell virtually identical student loan debt-relief agreements to borrowers using the
same sales scripts and pitches.

72, Inmost cases, Student Loan Advisors were or are employed by one of the
Marketing Defendants. For example, Student Advocates provided marketing and selling of debt-
relief services for Student Loan Support in 2014, Progress Advocates from 2014 to February
2016, and Progress Advocates Group from around November 2014 until July 2016. Student
Advocates Group provided marketing and selling of debt-relief services for Progress Advocates
Group from July to November 2016, followed by Student Advocates Team from November 2016
to the present.

73. Student Loan Care employs its own Student Loan Advisors and does not employ
the Marketing Defendants for this purpose. And Student Advocates Team, in addition to

’ performing marketing services for other Contracting Defendants, also markets its own debt-relief
services to borrowers.

74, Student Loan Advisors typically speak to borrowers over the telephone and try to
sell them debt-relief services. Once a Student Loan Advisor has convinced a borrower to enroll
in debt-relief services, they email the borrower a packet of contracts to execute, typically during

the same phone call.

16
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 20 of 84

75. This packet of contracts includes the Contracting Defendant’s “Document
Preparation and Service Agreement,” and other agreements and disclosures pertaining to the
financing of the fee for the Contracting Defendants’ services, which include: (a) the “Equitable
Credit Plan” agreement, which is called the “REVOLVING CREDIT PLAN,” (b) the Equitable
Acceptance Credit Request Authorization, authorizing Equitable to run the borrower’s credit,
and (c) the Equitable Acceptance Auto Pay Terms of Use, authorizing Equitable to use automatic
ACH debits from the borrower’s bank accounts to obtain payments.

76. In the “Document Preparation and Service Agreement,” the Contracting
Defendants agree to analyze the consumer’s student loan situation, review the information sent
by the consumer and complete and file application forms with DOE for loan consolidation or
DOE-sponsored debt-relief programs. The Contracting Defendants also agree to monitor the
application process and provide status updates to the borrower.

77. Additionally, the contracts of Progress Advocates, Progress Advocates Group,
Student Loan Care and Student Advocates Team include monthly monitoring and a yearly audit
of the loan assistance program obtained. For example, Student Loan Care’s contract states
“[o]nce a consolidation loan is secured or other beneficial result is obtained, Company will
continue to monitor Client’s account monthly and collect the necessary paperwork from Client to
make sure account is up to date and ready for the yearly income validation. Prior to the
anniversary of the loan, Company will provide required documents and instructions, if indicated,
to Client for submission to the DOE.” Student Advocates Team’s contracts also provide for
purportedly “free” annual income verifications for two to three years for certain income-based

repayment plans.

17
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 21 of 84

78. The Credit Plan provides a loan to finance the fee for the Contracting Defendants’
debt-relief services. Borrowers pay back this loan in monthly installments, plus interest.

79. Equitable then purchases the Credit Plan from the Contracting Defendant within a
few days of the borrower signing it. As a result, if they work with Equitable, borrowers do not
make a single payment to the Contracting Defendants.

80. Many consumers electronically sign and return the contracts, including the Credit
Plan, credit authorization, and ACH auto pay authorizations by email, often during the same
telephone call.

B. Defendants’ Unlawful Fees and Contracts

81. Student Loan Advisors are paid approximately $10 an hour and earn thé bulk of
their income through commissions.

82. Student Loan Advisors earn commissions ranging from approximately $75 to
$200 for each borrower who signs up, depending on how that borrower.makes his or her
payments. They also eam additional monthly bonuses up to $30 per file if 45 or more borrowers
in the Student Loan Advisor’s files paid the Contracting Defendants’ fees during that month.

83. The Contracting Defendants typically charge each borrower over $1,000 for their
services. The structure of these fees have varied over time but usually include an upfront
payment to the Contracting Defendants before they complete work on behalf of the borrower,
followed by an installment payment plan over a period of months.

84.  . As explained in paragraphs 85-142 below, Defendants’ fees and contracts violate

multiple state and federal laws.

18
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 22 of 84

i. Pre-Equitable Transactions

85. From at least 2014 to 2015, Progress Advocates, Progress Advocates Group, and
Student Loan Support required consumers to pay directly to them an upfront fee ranging from
$100 to $495 before they would file any application with DOE on a borrower’s behalf. After the
filing of the application with DOE, the borrower then paid the Contracting Defendants twenty-
one monthly payments of $39, or $819 after the initial upfront fee of $100 to $495, for a total
cost ranging from $919 to $1,314. Progress Advocates and Progress Advocates Group used this
fee structure until sometime in 2015. Student Loan Support used a similar fee structure until the
end of 2014, when it ceased making new agreements with borrowers.

86. Beginning in 2015 until approximately the end of 2015, Progress Advocates
Group’s and Progress Advocates’s contracts claimed that any upfront payments from consumers
would be held in “trust” and that they would not receive those upfront payments until they had
actually filed documents for the borrowers with DOE.

ii. Transactions Financed by Equitable

87. Equitable entered the student loan industry in 2015 when it began financing
and/or acquiring borrower contracts. Equitable has partnered with over forty student debt
companies, including Progress Advocates, Progress Advocates Group, Student Advocates Team,
and Student Loan Care (i.e., all of the Contracting Defendants except Student Loan Support, or
“Equitable’s Contracting Defendant Partners”).

88. By mid-2015, Progress Advocates stopped taking payments from borrowers
directly and required them to enter into a financing agreement with Equitable. Progress

Advocates contracts dating from February 2015 provide for a $495 upfront payment, following

19
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 23 of 84

by monthly payments of $39. Contracts dating from June 2015 provide for financing with
Equitable.

89. Under the terms of Pro gress Advocates’s arrangement with Equitable, the
borrower was required to make 48 monthly payments of $39 to Equitable, for a total of $1,872
($1,314 in principal and $558 in interest, at an interest rate of 20.99%).

90. Student Loan Care and Progress Advocates Group began working with Equitable
under these same terms in June 2016.

91. Under the terms of Equitable’s contracts with Progress Advocates, Progress
Advocates Group, Student Loan Care, and later, Student Advocates Team, Equitable agrees to
purchase borrowers’ contracts from these entities by paying them the full amount of the contract
as an upfront payment, within days of the borrower signing the Credit Plan, months and in some
cases years before the debt-relief services are actually performed.

92. Equitable’s financing model for Student Loan Care and for Student Advocates
Team changed again in 2017, and now expressly requires an upfront payment from borrowers
enrolling in Student Loan Care’s and Student Advocates Team’s debt-relief services of between
$99 and $199 to Equitable to be held in an escrow account by a third party.

53. For example, one contract provides “[w]ith this financing option you must initiate
a debit entry to your checking account (or savings account) at your financial institution (my
“Primary Bank Account”), in the amount of $150.00 within 7 calendar days as of the date of this
agreement. This initial payment of $150 will be deposited into a Customer’s Special Purpose
Account. The Customer’s Special Purpose Account is an Escrow account for the $150.00
debited within 7 calendar days of this agreement and will NOT be released to the Student

Advocates Team until Student Advocates Team either 1) verifies completion of your application

20
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 24 of 84

for a Federal Student Loan Consolidation or 2) changes your repayment plans or reenrollment on
your behalf, or alternatively, completes another Department of Education sponsored program

suitable for Client.”

94. Student Loan Care expressly requires all of their borrowers to agree to the
Equitable Credit Plan. For example, Student Loan Care in its sales script directs its Student Loan

Advisors to tell borrowers:

Now as part of the evaluation for financing, I would like to pull
your credit to determine whether you meet financing criteria for
the third party finance company, Equitable Acceptance
Corporation, who will be charging you a monthly payment for our
services if you proceed with us. I would need a clear “YES” to
continue. Do I have your permission?

***DO NOT CONTINUE UNLESS YOU RECEIVE “YES”
FROM CLIENT***

(If “NO”) “Unfortunately, our product is financed, and to have our
services rendered we would need to see if you are eligible for
financing.”
95. Progress Advocates, Progress Advocates Group and Student Advocates Team also
steer their borrowers towards financing using the Equitable Credit Plan. For example, Student
Advocates’ Student Loan Advisors, who sold agreements for Progress Advocates and Progress
Advocates Group, were directed in their sales script to say:
Now in order to consolidate your loans the first payment for our
processing would be $1,377, now most clients we deal with don’t
have the ability to afford the first payment in full so there is also a
financing option.

And later in the sales call:
The $1,377 that was financed by Equitable Acceptance is your $49
payment which will cover the initial consolidation process and

proper switch into the correct repayment plan with your new
servicer,

21
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 25 of 84

96. | Upon information and belief, and as reflected consistently in consumer
complaints, after the Contracting Defendants (except for Student Loan Support) partnered with
Equitable, virtually all borrowers were steered into paying for services through monthly
instalments payments to Equitable, and consumers did not make payments either to the
Contracting Defendants or in a single tump-sum.

C. Defendants Violate Credit Repair Laws

97. Federal and New York law regulates the provision and marketing of credit repair
services, in particular by requiring certain disclosures to consumers and prohibiting the charging
of upfront or advance fees for credit repair services. See generally CROA, 15 U.S.C. § 1679 et
seq.; GBL Article 22-BB. These laws were instituted to protect consumers from the worst
abuses of the credit repair industry, which collected large fees but rarely improved consumers’
credit. By law, any contract for credit repair services sold with advance fees or without the
necessary disclosures is void and unenforceable. 15 U.S.C. § 1679f(c); GBL § 458-g.

98. The Federal CROA defines “credit repair organization” to mean “any person who
uses any instrumentality of interstate commerce or the mails to sell, provide, or perform (or
represent that such person can or will sell, provide, or perform) any service, in return for the
payment of money . . . for the express or implied purpose of improving any consumer’s credit
record, credit history, or credit rating; or providing advice or assistance to any consumer with
regard to any [such] activity or service.” 15 U.S.C. § 1679a(3)(A)G)-Gi).

99. Similarly, New York law defines “credit services business” to mean “any person
who sells, provides, or performs, or represents that he can or will sell, provide or perform, a

service for the express or implied purpose of improving a consumer’s credit record, history, or

22
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 26 of 84

rating or providing advice or assistance to a consumer with regard to the consumer’s credit
record history or rating in return for the payment of a fee.” GBL § 458-b(1).

100. The Contracting and Marketing Defendants’ services fit the definition of credit
repair services under federal and New York law by selling and providing a service with the
express or implied purpose of improving the borrowers” credit record, history or rating.

101. For example, Student Advocates, which marketed on behalf of a number of co-
Defendants, represented on its website at least through August 2016 that “Student loan
consolidations with Student Advocates usually have a positive effect on credit.” and “Improve
Your Credit - Many of the student loan borrowers we’ve worked with have seen dramatic
improvements in their credit.”

102. When enrolling borrowers on behalf of Progress Advocates, Progress Advocates -
Group, or Student Loan Support, Student Advocate’s Student Loan Advisors are instructed to
read the following script to borrowers after looking at the borrowers’ loans: “If approved [for
consolidation} the first thing done in a government program is the Department of Education will
pay off every single one of your outstanding federal loans and consolidate them into one new
loan. This will not only give you a fresh start but it will also lower the amount of trade lines you
have on your credit report which would report as a positive on your credit.” Student Loan Care’s
Student Loan Advisors read a similar script to borrowers.

103. | As alleged above in paragraphs 85 - 96, despite some changes in how the fees
were structured, the Contracting Defendants have collected advance fees from borrowers since
they began operating to the present, in violation of CROA, GBL Article 28-BB, 15 U.S.C. §
1679b and GBL §458-e. Initially those advance fees were directly received by the Contracting

Defendants from consumers, whether they were held directly or “in trust.” Then the Contracting

23
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 27 of 84

Defendants received the upfront fees by way of Equitable, when Equitable paid the full price of
borrowers’ contracts to the Contracting Defendants.

104. In violation of New York and federal credit repair laws, Defendants also fail to
provide consumers with separate written disclosures prior to execution of the contract for credit
services which set forth the consumer’s legal rights to receive, review and dispute credit
information in the consumer’s credit report,.as well as “the terms and conditions of payment,
including the total amount of all payments to be made... .” 15 U.S.C. §§ 1679c & 1679d; GBL
§ 458-4, |

105. Nor do the contracts for credit repair services include other information required
by federal and New York law, including, for example, (i) a “complete and detailed statement” of
the services to be performed and the results that are sought; (ii) a copy of the consumer’s credit
report with any negative entries marked; (iii) a statement that no advance fees may be collected
legally; and (iv) a notice of the consumer’s right to cancel the contract within three days along
with an attached notice of cancellation form. 15 U.S.C. §§ 1679c & 1679d; GBL § 458-f.

D. Defendants Violate Telemarketing Sales Laws

106. Federal and New York law specifically protects consumers from deceptive and
abusive telemarketing campaigns, including prohibiting the charging of advance fees for certain
services, such as debt-relief and/or credit repair services See TSR, 16 C.F.R § 310, ef seq. and
New York GBL § 399-pp., et seq.

107. The Federal TSR defines “telemarketing” as “a plan, program, or campaign which
is conducted to induce the purchase of goods or services . . . by use of one or more telephones

and which involves more than one interstate telephone call.” 16 C.F.R § 310.2(gg).

24
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 28 of 84

108. The Federal TSR defines a “telemarketer” as “any person who, in connection with
telemarketing, initiates or receives telephone calls to or from a customer or donor.” 16 C.F.R. §
310.2(ff).

109. New York law defines “telemarketing” similarly as “any plan, program or
campaign which is conducted to induce payment or the exchange of any other consideration for
any goods or services by use of one or more telephones and which involves more than one
telephone call by a telemarketer in which the customer is located within the state at the time of
the call.” GBL § 399-pp(2)(k).

110. New York law defines a “telemarketer” similarly as “any person, who, for
financial profit or commercial purposes in connection with telemarketing, either initiates, or
initiates and receives telephone calls to or from a customer when the customer is in this state or
any person whe directly controijs or supervises the conduct of a telemarketer.” GBL § 399-
pp(2)Q).

111. The Federal TSR defines “debt relief services” as “any program or service
represented, directly or by implication, to renegotiate, settle or in any way alter the terms of
payment or other terms of the debt...” TSR 16 C.F.R. § 310.2(o).

112. The Contracting and Marketing Defendants are engaged in telemarketing in New

York within the meaning of both the TSR and GBL § 399-pp because they made or make and/or
received or receive telephone calls to or from customers to induce payment or the purchase of
their services.

113. As alleged in paragraphs 85 -105, above, the Contracting Defendants are

engaging in credit repair services and collect advance fees from consumers. As such, the

25
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 29 of 84

Contracting Defendants violate 16 CFR § 310.4(a)(2) and/or GBL § 399-pp(6)(9), which both
prohibit collecting upfront payments for improving a person’s credit history.

114. As alleged in paragraphs 85 - 105, above, the Contracting Defendants are also
engaging in debt-relief-services and collect advance fees from consumers. As such, the
Contracting Defendants violate 16 CFR § 310.4(a)(5), which prohibits collecting upfront
payments for debt-relief services.

115. As described in paragraphs 197 - 201 below, the Contracting and Marketing
Defendants have violated other provisions of the TSR and GBL § 399-pp.

E.  Equitable’s and/or Its Contracting Defendant Partners’ Loans Violate New
York’s Usury Cap

116. Since 2015, Equitable has loaned money to consumers, including New York
consumers, to pay for the debt relief services to be provided by Progress Advocates, Progress
Advocates Group, Student Advocates Team, and Student Loan Care, and collects payments from
borrowers.

117. While the financing agreements are titled “Equitable Acceptance Revolving
Credit Plan,” they are, in reality, loans at usurious interest rates.

118. Indeed, Equitable represents to consumers, and the public at large, that it isa
lender. On its website, one of the FAQ’s is “Q. Can I pay my Joan off early? A. Of course!”
Equitable Frequently Asked Questions, https://equitableacceptance.com/faqs/ (last visited Dec.
12, 2018) (emphasis added).

119. Inthe agreement consumers sign to obtain financing, Equitable calls the financing
it is providing a “Revolving Credit Plan” or “credit plan” and lists a percentage “APR.”

120. In addition, in a case currently pending before the Southern District of New York,

Equitable has represented that the Credit Plans “were in fact a loan,” noting that the “two

26
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 30 of 84

Plaintiffs [in that case] are college graduates. A credit plan is a loan.” Williams v. Equitable
Acceptance Corp., et al., No. 18-cv-07537 (S.D.N.Y.), Letter dated Oct. 11, 2018, ECF No. 19;
see also id., Mem. of Law in Support of Mot. To Dismiss at 2, ECF No. 25.

121. Equitable has further argued in that case that “[e]ach Plaintiff knew s/he was
taking out a loan and all material aspects of that loan, including the amount of the debt, the
interest rate, and the repayment terms.” Mem. of Law in Support of Mot. To Dismiss at 12-13,
ECF No. 25.

122. Equitable’s Contracting Defendant Partners have similarly asserted that the
financing is being provided by Equitable and not them.
123. For example, Student Loan Care expressly states in its Document Preparation and
Service Agreement with borrowers:
The [Equitable] Credit Plan pays all authorized services provided
by Student Loan Care, LLC under this Agreement. In no way does
Student Loan Care, LLC offer its own Credit Plan or administer
the Credit Plan offered by Equitable Acceptance
Corporation/Specialty Financing. . .
Company [Student Loan Care, LLC] is not a lender, a debt
consolidation company, or a law firm and does not provide legal
advice or act as Client’s legal counsel in front of the DOE.
124. Progress Advocates Group had virtually identical language in their Document
Preparation and Service Agreements, which read:
The payment of $1314 for Company’s services . . . are executed by
a Third Party (Equitable Acceptance Corporation) in a separate
document using a Revolving Credit Plan that you have agreed with
them to set up... The Revolving Credit Plan pays all authorized
services provided by Progress Advocates Group under this
Agreement ... In no way does Progress Advocates Group offer its

own Credit Plan or administer the Credit Plan offered by Equitable
Acceptance Corporation. . .

27
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 31 of 84

Progress Advocates Group, LLC is not a lender, a debt
consolidation company, or a law firm.

123. Contracts from Progress Advocates also had this same language in them.

126. Indeed, Equitable performs the functions of a lender, including providing the
financing, drafting the agreements and making all underwriting decisions regarding the loans.

127. Equitable requires that borrowers sign a Credit Request Authorization authorizing
Equitable to perform credit checks of the borrowers.

128. Equitable also requires borrowers to meet Equitable’s criteria for financing before
its Contracting Defendant Partners agree to perform any services for the borrowers who have
signed the agreements.

129. To the extent that Equitable is not providing these loans, its Contracting
Defendant Partners are.

130. On the vast majority of the loans in New York, Equitable and/or its Contracting
Defendant Partners collect interest rates of 20.99%.

131. Inasmall minority of the loans in New York, Equitable and/or its Contracting
Defendant Partners collect interest rates of 17.99%.

132. Because Equitable and/or its Contracting Defendant Partners are not licensed
lenders in New York, these interest rates exceed the 16% civil usury limit for finance agreements
covered by New York Banking Law § 14-a and New York General Obligations Law § 5-501.

133. Loans made to New York consumers in excess of New York’s usury laws are
void, and as such, no payment is due. N.Y. Banking Law § 14-a, N.Y. Gen. Oblig. Law §§ 5-
501, 5-511.

134, Such loans also contravene a fundamental public policy of the State of New York.

28
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 32 of 84

F. In the Alternative, Equitable and its Contracting Defendant Partners Violate
the Retail Instalment Sales Act

135. To the extent that Equitable’s “Revolving Credit Plan” agreements are not loans,
they are either retail instalment credit agreements or retail instalment obligations subject to the
New York Retail Instalment Sales Act, Personal Property Law (“PPL”) § 401 et seg.

136. Retail instalment obligations as defined in PPL § 401(7) are agreements “entered
into in this state, pursuant to which the buyer promises to pay, in instalments, the time sale price
or prices of goods and/or services, or any part thereof.”

137. Retail instalment credit agreements as defined in PPL § 401(8) are agreements
“entered into in this state, pursuant to which the buyer promises to pay, in instalments, his
outstanding indebtedness from time to time to a retail seller, not evidenced by a retail instalment
contract or obligation, for one or more items of goods or services...” The term also “includes a
retail instalment credit agreement entered into by a financing agency ...”

138. The Revolving Credit Plan agreements at issue here fail to comply with the
requirements for either retail installment obligations or credit agreements.

139. For example, they fail to make required disclosures, including but not limited to
failing to include the following: the words “RETAIL INSTALMENT OBLIGATION?” or
“RETAIL INSTALMENT CREDIT AGREEMENT” in ten point font at the top of the contract
and “directly above the space reserved for the signature of the buyer”; the “notice to buyer” with
language specified by statute; and the place of business of the seller. PPL §§ 402, 413.

G. Equitable Violates Banking Law Article 11-B

140. To the extent that Equitable purchases or acquires retail instalment contracts,
obligations or credit agreements made by its Contracting Defendant Partners, it operates as a

sales finance company as defined in New. York Banking Law § 491(7).

29
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 33 of 84

141. Banking Law § 492(1) prohibits any person, except “a bank, savings bank,
savings and loan association, trust company, private banker, credit union, investment company
organized under article twelve of this chapter and authorized to accept deposits, national bank,
federal savings association, federal credit union, or out-of-state state bank” to engage in the
business of a sales finance company in New York without a license.

142. Equitable is not, and never has been, licensed as a sales finance company in New

York.

Til. Defendants’ Deceptive and Unlawful Marketing Practices

143. The Contracting Defendants have advertised and continue to advertise their
services in a variety of ways, including through direct mail solicitations; radio advertisements;
Internet solicitations, including targeted advertisements using Facebook and other social media;
and their own websites. In all of its forms, their advertising contains numerous express and
implied misrepresentations.

A. Deceptive Internet Advertisements

144. The Contracting Defendants’ Internet advertisements contain numerous express
and implied misrepresentations.

145. For example, Student Advocates, which markets for a number of the Contracting
Defendants, placed Facebook ads on students? newsfeeds from approximately February 2015 to

June 2017 substantially similar to the one below.

30
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 34 of 84

a rns oo

U.S. GOVERNMENT APPROVES GRADUATED REPAYMENT PLAN

 

The ads, sent to former students of various colleges and universities with large student loans,
claim that it is “Breaking News” that the U.S. Government approved a graduated repayment
plan, implying that the program is new. In fact, the program became law a decade ago.

146. In another example, Student Advocates’s website claims on its “About Us” page
that it has “trained student loan experts,” who are “professional, experienced and highly trained.”

147. In fact, these so-called “Student Loan Advisors” receive minimal training and are
not student loan experts; rather, they are sales people compensated largely by commissions, as
explained above in paragraphs 71 and 81-82.

148. Student Advocates’s website also states that it charges a fee “only after we’ve
completed work.”

149. But the Contracting Defendants that do their marketing in part through the
Student Advocates website routinely require borrowers to enter into a financing agreement with
Equitable before they begin any work on the borrower’s application, under which borrowers are

obligated to make 48 monthly payments of $39, for a total of $1,872. And Student Loan Care

31
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 35 of 84

and Student Advocates Team. currently require borrowers to pay an upfront fee to Equitable
which purportedly is held in escrow even before any work is done by them.

B. Deceptive Direct Mail and Radio Solicitations

150. Student Loan Care sends direct mail solicitations to consumers with student loan
debt that deceptively appear to be from a governmental agency or an entity affiliated with a
government agency to convince consumers to contact therm for purported debt-relief services.

131. For example, the envelopes contain no indication that they are sent by a private
entity for a fee-based service. Rather, the envelope creates a false sense of urgency by stating

“PERSONAL & CONFIDENTIAL FINAL NOTICE” and the warning “SECURED

 

DOCUMENT.”
PERSONAL & CONFIDENTIAL vent RREORTED
FINAL NOTICE U.5. POSTMIE

FAID
SACRAMENTO. CA
PERMIT HO. 1837

 

 

 

v1 saseeeeeee*"ALL FOR AAGC 320

   

PSL TPE eC TU err

SECURED DOCUMENT FTL 2017

WIARAING! $2,000 FINE, S TEARS IMPATSONM INT, OR BOTH FOA ARY PERSON INTER? £4 HG OR OSSTRUCTION WITH DELIVERY OF
THES RETTER US, MAIC TET, 18 SEC. 1720 U5, CODE

152. The letters identify the sender as “Student Loan Division” and include a
“Department Phone” number. It also includes an official-seeming “Warning: $2,000 fine, or 5
years imprisonment or both ...” The solicitations also list an eligibility code and estimated

federal student loan balances for the consumer. The net impression of these features of the

32
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 36 of 84

solicitation is that the letter is from a governmental agency or an entity affiliated with a

governmental agency.

Student Loan Division Eligibility Code: 92339994
1133 Westchester Avenue 8-223 _ Re A

White Plains, NY 10604 USA Estimated Federal Student Loon Balances: $67,000

itp EDs idonticaninfornet

Department Phone: (888}'597-9322

FO Office Hours: Monday - Friday 10:00am - 10:00pm EST

ry

Contact ws imncdiately at (888)'597-9322. Expiration date: 11/29/17.

. Government legislation has recently passed making you eligible for substantial Federal Student Loan Relief:
Qur records indicate Ghat your current student Joan balances exceed $67,000.

Your current estimated student loan balances may qualify you for:

¥ Lower tuterest Rates ¥ Stop Garnishments
¥ Lower Monthly Payments ¥ Adjust For Income And Family Size
“ Forgiveness OF Debt ¥ Bring Loans In Default to Good Standing

We work directly on your behalf with the U.S, Department of Education to identify opplicable financial relief
programs allowing your Fedcemtly Insured Student Lenns to be flexible and easy to manage.

Now that you've been pre-approved for this Ilnited chpibility program, you can feel comfortable speaking
with one of our stadent dann specialists to determine your available relief options.

Call now (888) 597-9322 and provide your eligibility code so we can assist your 92339994
Or. visit your personal website far dersils: http: AMMAR sidentenrinFo.nct

Please forward all comespondence ta: = Student Loan Division
‘ 1133 Westchester Avenue §-223
Approval Dept. White Plains, N¥ 10604 USA
(388) 597-9322

SECURED DOCUMENT Meat 2017

wie. AN
THUR. ue, THE Te bk Cont

FINAL ELIGIBILITY NOTICE FO]

PERSONAL & CONFIDENTIAL

“Pie fe private Seeded an clece ier bee, en bed ated ae anuetdn ed whe any ROC ogee. Corepiey prevales tevice amd pteperion of deqgients by maetat
Ia edcanlng bracts reladed ba pubRodly beached boedent lane Ceaspengy dec wel bret reaney, bro er beens a7 tenzehiate deh. Stace ecivdore offered by Cheney may

Le available dicectly ia emmuremrrs Groce pevevaieernd wet diley eurael ( bane Scheer fete, Ned avallekbe bn all atates, Call dor compere deceit, briefed Laon befermaton
eenelacd herein bs needled, thle lnfecmties by pe ble pecerd.

33
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 37 of 84

153. The solicitations also falsely represent that the consumer has only a limited time
to act. The letter begins, “Contact us immediately at 888 701-0060. Expiration date: [date]”.

154, . In fact, there is no expiration date and no immediate need to contact Student
Loan Care.

153. The letter also falsely represents that the consumer has only recently become
eligible for “substantial” student loan relief: “Government legislation has recently passed
making you eligible for substantial Federal Student Loan Relief.”

156. In fact, the programs that tie monthly repayment amounts to borrower income,
which any borrower who can meet the financial hardship requirements is eligible for, began to be
offered in 2009 (with new options introduced in 2013 and 2015). Additionally, PSLF was
authorized in 2007.

157. The letter also states, “Now that you’ve been pre-approved for this limited
eligibility program, you can feel comfortable speaking with one of our student loan specialists to
determine your available relief options.”

158. In fact, the federal programs for which Student Loan Care purports to help
borrowers apply are not limited, the borrowers have not been “pre-approved” for the programs,
and the “eligibility code” is aruse. The individuals who answer the phone calls are also not
“student loan specialists.” |

159. Student Loan Care also ran a radio advertisement that referenced “recently
passed” legislation and falsely touted Student Loan Care’s “experienced specialist[s]” who
would guide borrowers to “a solution that’s right for you.”

160. The ad did not reveal that Student Loan Care was selling fee-based services.

34
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 38 of 84

Cc. Defendants’ Further Deceptive Interactions with Borrowers

161. A number of the Contracting Defendants’ ads contain phone numbers for
borrowers to call to speak with a “Student Loan Counselor” or “student loan specialist.” In other
instances, borrowers receive calls after they respond to direct mail, email or Internet advertising
by providing contact information. In still other instances, borrowers receive calls from one of
the Marketing Defendants without knowing how the Defendants obtained their information.

162. The Marketing Defendants and certain of the Contracting Defendants (Progress
Advocates Group, Progress Advocates, and Student Loan Support) each use or used Student
Loan Advisors to speak with borrowers, during which time the advisors made and/or currently
make a variety of false and misleading claims.

163. For example, Student Loan Advisors repeatedly tell borrowers that they are from
the federal government, are a part of the federal student loan program, are working with the
federal student loan program, or are working with a federal student loan servicer.

164. In fact, the Contracting Defendants are not affiliated with the federal government
or student loan servicers.

165. The Student Loan Advisors repeatedly tell borrowers that they cannot enroll in the
debt-relief services offered on their own, but, in fact, borrowers can work directly with their
servicers or use the DOE website to obtain student loan debt-relief services at no additional cost.

166. The Student Loan Advisors repeatedly tell borrowers that they can eliminate their
student loan debt by making a number of payments to one of the Contracting Defendants.

167. In fact, making payments to one of the Contracting Defendants will not reduce,

let alone eliminate, their student loan debt. :

35
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 39 of 84

168. Student Loan Advisors have also encouraged consumers to take on additional
debt, because with the assistance of their programs, the debt will be forgiven.

169. In fact, Student Loan Advisors do not know whether the debt would in fact be
forgiven. For example, Progress Advocates contacted Kasey E. when she was about to finish her
undergraduate degree. The Student Loan Advisor from Progress Advocates suggested that
Kasey E, take on additional federal student loan debt and attend graduate school, because the
loans would be free. Relying in large part on this representation, Kasey E. attended graduate
school and took on an additional $60,000 in federal student loan debt, only to discover part-way
through her program that her graduate school student loan debt was in fact not free.

170. The Student Loan Advisors repeatedly tell borrowers that they will not be
required to make any payment for the services offered by one of the Contracting Defendants
until after that Defendant completes its services.

171. However, Contracting Defendants have charged up-front fees in a variety of
forms, including by requiring borrowers to enter into agreements with Equitable that obligate the
borrower to make monthiy payments that often continue months or several years before the
Contracting Defendants complete their services. Further, Student Loan Care currently requires
borrowers to make an upfront payment to Equitable that is purportedly held in escrow by a third
party, before the Defendants even begin to provide their services, let alone complete them. And
before the end of 2015, the Contracting Defendants took up-front payments directly from
borrowers for their services.

172. The Student Loan Advisors represent, directly and by implication, that only the
Contracting Defendants are looking out for the borrowers’ best interests, and that the borrowers’

loan servicers intentionally do not tell borrowers about student loan debt consolidation and

36
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 40 of 84

income-based repayment programs so that they can make more money servicing the borrowers’
loans.

173. However, the Contracting Defendants charge large fees which borrowers can ill
afford to pay and their repeated misrepresentations and usurious interest rates are not in the
borrowers’ best interests.

174. The Student Loan Advisors repeatedly tell borrowers who ask about a Defendant
with a poor BBB rating that the BBB is not set up to measure the standards of entities such as the
Contracting Defendants and that they are instead held to the standards of the federal government.
These statements are untrue.

175. The Student Loan Advisors further tell borrowers that the Contracting Defendants
are heavily regulated by a trade group to which they belong.

176. In fact, the trade group does not regulate its members. Indeed, some of the
Contracting Defendants are not. even members of the trade group.

177. When trying to sell contracts for Student Loan Care, Student Loan Advisors
repeatedly tell borrowers that Student Loan Care’s parent company, Defendant Debt Resolve, is
“registered on the New York Stock Exchange,” which creates the misleading impression that
consumers are dealing with a well-capitalized company.

178. In fact, Debt Resolve is a speculative penny stock that does not, and never did,
trade on one of the major exchanges and has never been registered on the New York Stock
Exchange.

179, The Student Loan Advisors repeatedly make a number of false and misleading

statements concerning financing, including but not limited to telling borrowers that no interest

37
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 41 of 84

will be charged on the financing of the $1,314 fee; that the financing arrangement “abide[s] by”
“federal regulations and standards”; and that borrowers are receiving a price break by financing.

180. In fact, interest is routinely charged, borrowers are strongly steered towards
and/or required to obtain financing with Equitable, the financing arrangement does not comply
with federal regulations and standards, and borrowers do not receive a price break.

181. The Student Loan Advisors also never tell borrowers the interest rate that they
will be charged. Equitable and/or its Contracting Defendant Partners charge 20.99% to nearly all
New York consumers, and 17.99% to the rest, in violation of New York’s 16% civil usury limit.

182. As aresult of the misrepresentations made by the Student Loan Advisors,
borrowers are misled into entering into the agreements and paying $1,314 or more for services
they could obtain for free.

183. The Contracting and Marketing Defendants also do not clearly explain to
consumers the nature of the financing contract. After speaking with Student Loan Advisors,
many consumers are left with the false impression that monthly payments made pursuant to the
contract with Equitable are going toward paying down their student loan debt, when in fact,
monthly payments to Equitable are just paying down the Contracting Defendant’s fees.

184. Based on Defendants’ misrepresentations that borrowers’ monthly payments are
paying their student loans, some borrowers stop making payments on their loans. It is only upon
receiving communications from their federal loan servicers that they first realize that their
substantial payments to the Defendants are not being applied to pay down their student loans.

185. These borrowers suffer significant financial harm because they ultimately owe
more on their student loans because they stopped making payments on their student loans for a

period of time, during which time interest continued to accrue.

38
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 42 of 84

186. Progress Advocates and Progress Advocates Group also told some borrowers that
they qualified for PSLF when it was too early to know whether that was the case. PSLF provides
that borrowers who make 120 payments while working for qualifying public-service employers
(including the military) may receive forgiveness of the remaining balance at the end of the
period. Because the program went into effect in October 2007, borrowers could not qualify for
forgiveness before October 2017.

187. In some cases, some Defendants told borrowers that they should consolidate their
loans, but failed to tell those consumers that by doing so all of the payments that they had
already made on the original loans would no longer count toward the 120 consecutive qualifying
payments needed for loan forgiveness under PSLF.

188. For example, Ryan D., a member of the United States Army stationed in Fort
Drum, New York, was advised by a Student Loan Advisor at Student Advocates on behalf of
Progress Advocates to consolidate his Direct Loans, without being informed that the
consolidation would erase any qualifying payments he had previously made on his federal Direct
Loans toward PSLF. In fact Ryan D. had made more than a year’s worth of qualifying
payments at the time he signed a contract with Progress Advocates, as members of the armed
forces are employed by a public service employer for purpose of the PSLF. Relying on Student
Advocates’ advice, Mr. D. consolidated his loans, resulting in his loss of more than a year of
qualifying PSLF loan payments.

189. Some consumers were aware that consolidating some of their loans would erase
any qualifying payments they had previously made on federal Direct Loans toward PSLF, and |
specifically requested that certain loans not be consolidated. For example, Timber R. requested

that Progress Advocates not consolidate certain of her loans, but Progress Advocates

39
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 43 of 84

consolidated those loans anyway, resulting in her loss of several years of qualifying PSLF loan
payments.

190. Some borrowers sought refunds and/or the termination of automatic withdrawals
from their accounts by one of the Contracting Defendants or Equitable once they became aware
that Defendants had misrepresented their services or had failed to handle annual recertification of
income necessary to maintain eligibility for certain IBR programs.

191. Defendants routinely denied these requests. |

192. Equitable and/or its Contracting Defendant Partners also mislead consumers by
styling the financing offer as open-end credit, which the contract calls a “Revolving Credit Plan,”
when in fact, the financing arrangement is closed-end credit. In other words, Equitable and/or its
Contracting Defendant Partners are offering “spurious open-end credit.”

193. TILA defines “open-end credit” as a plan where “the creditor reasonably
contemplates repeated transactions. .. and which provides for a finance charge which may be
computed from time to time on the outstanding unpaid balance.” 15 U.S.C. § 1602(j); see
also 12 C.F.R. § 1026.2(20). In other words, “open-end credit” transactions allow a consumer
to repeatediy withdraw the loan amount upon its repayment, until the arrangement expires, such
as with a credit line or credit card.

194. But when consumers sign the Credit Plan contract, to the extent they understand
that they are not paying down their student loan balance, they. believe they are paying a one-time
fee for debt-relief services. They have no expectation that they will be able to make subsequent
purchases from Equitable’s Contracting Defendant Partners on this so-called “Revolving Credit

Plan.” Thus, calling the loan a “revolving credit plan” is misleading because consumers have no

40
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 44 of 84

understanding or expectation that they are going to be able make new purchases on credit once
they have paid down their balance.

195. In fact, upon information and belief, no consumer has used the Revolving Credit
Plan to make additional purchases from Equitable’s Contracting Defendant Partners.

196. In addition, the Credit Plan contracts fail to make disclosures required under
TILA, whether the financing offers closed-end or open-end credit.

IV. Other Fraudulent, Deceptive and Hlegal Practices

 

197. As alleged above at paragraphs 97 - 105, the Contracting and Marketing
Defendants are subject to federal and New York credit repair laws and violate those laws through
collecting upfront fees and failing to make required disclosures. These laws also prohibit
“deceptive acts” which includes misrepresenting the “qualifications, training or experience of its
personnel” and “the ability to improve a consumer’s credit report or credit rating.” GBL § 458-
h; 15 U.S.C. § 1679b{a)(3)-(4). Numerous deceptive actions of the Contracting and Marketing
Defendants violate these provisions, including holding out Student Loan Advisors as experts.

198. Both federal and New York laws also specifically protect consumers from
deceptive and abusive telemarketing campaigns. See TSR, 16 C.F.R § 310, et seg. and New
York GBL § 399-pp., et seq. As alleged above at paragraphs 143 - 196, the Contracting and
Marketing Defendants have engaged in repeated deceptive and abusive telemarketing campaigns.

199. Further, the Marketing and Contracting Defendants, as telemarketers engaged in
telemarketing in New York, are required to be registered with the New York Secretary of State
and post a bond, irrevocable letter of credit or certificate of deposit with the Secretary of State.

GBL §§399-pp(3) and -pp(4). None of the Marketing or Contracting Defendants ever did so.

41
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 45 of 84

Therefore, the Marketing and Contracting Defendants have violated and are continuing to violate
GBL §§ 399-pp(3) and -pp(4).

200. Federal law subjects a holder of a consumer credit contract to any claims and
defenses that could be asserted against the seller. The Credit Plan includes this statutorily-
required language.

201. | Nonetheless, Equitable repeatedly tells borrowers who complain that they were
misled by co-Defendants that the debts are valid and/or that the misconduct of those Defendants
has no bearing on the borrowers’ obligations to make payments to Equitable. Such conduct is
deceptive and misleading.

V. The Individual Defendants have Actual Knowledge of and/or Participate in the
Fraudulent, [egal and Deceptive Acts

202. Defendant Bruce Belimare is the current CEO of Debt Resolve and, along with
another individual, oversees the management and financial affairs of Student Loan Care. Debt
Resolve and Student Loan Care are small companies with only a handful of employees.
Defendant Bellmare was the Chief Operating Officer and a member of the Board of Directors of
Debt Resolve before becoming its CEO in May 2016.

203. Upon becoming the CEO, Bellmare reviewed the operations of Debt Resolve’s
majority-owned Progress Advocates and Student Loan Care and the representations that its
Student Loan Advisors were instructed to make to borrowers. Moreover, he determined that
Debt Resolve should continue in its joint venture Student Loan Care with Defendant Hutton
Ventures and continue to enter into Equitable Credit Plans with borrowers that it would then sell
to Equitable.

204. Bellmare is the public face of the company, as demonstrated in press releases that

evidence his knowledge of the business operations of several co-Defendants. In a Debt Resolve

42
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 46 of 84

press release dated May 15, 2017, Bellmare stated, “We are excited by the continued
performance of our majority owned joint venture, Student Loan Care, LLC,” and “in addition to
the substantial increase in revenue, this represents the third consecutive quarter of operation
income at Student Loan Care.” In a Debt Resolve press release dated April 16, 2017, Belimare
stated, “After a year of operations in 2015, we realized the business model for Progress
Advocates was flawed and our partners, operators of Progress Advocates, were unwilling to
change. Our new partners, Hutton Ventures LLC, share our vision for developing a profitable
growth business in this space. Our 2016 second half performance of accelerating growth in
revenue and operating income, is a testament to our new business model for this industry and our
future.”

205. As CEO of Student Loan Care, Bellmare has responded to individual borrower
complaints forwarded to him by the CFPB or State Attorneys General concerning deceptive
practices by Student Loan Care. The responses show personal knowledge of Student Loan
Care’s and Equitable’s business practices.

206. As such, Defendant Bellmare, has personal knowledge, or is in reckless disregard,
of the misrepresentations by the Student Loan Advisors to borrowers and that the Equitable
Credit Plans with New York borrowers were at usurious interest rates.

207. Defendant Stanley E. Freimuth was the CEO of Debt Resolve and Progress
Advocates, was on the Board of Managers of Progress Advocates from March 1, 2014 through
May 16, 2016 and continues to act as a consultant to Debt Resolve. As the CEO of Progress
Advocates, he oversaw the executive management and financial affairs of the partnership. As
the CEO of Progress Advocates, he oversaw its executive management and financial affairs.

Debt Resolve and Progress Advocates are small companies with only a handful of employees.

43
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 47 of 84

208. Freimuth has publicly acknowledged on behalf of the Debt Resolve that he and
Bellmare worked “side by side.” In a Debt Resolve press release, dated April 25, 2016, Freimuth
stated, “We are fortunate to be able to make a smooth transition to Bruce [Bellmare] who is
highly qualified to assume this new role and has worked side by side with me during the
Company’s successful transition to its new growth strategy.”

209. Freimuth also personally signed a Master Dealer Agreement with Equitable as the
CEO of Progress Advocates, which set the terms for Equitable’s purchases of the Equitable
Credit Plans that Progress Advocates entered into with New York and other borrowers, at
interest rates that are usurious under New York laws.

210, As such, Defendant Freimuth has personal knowledge, or is in reckless disregard,
of the misrepresentations that were and are being made by the Student Loan Advisors to
borrowers and that Equitable Credit Plans with New York borrowers were at usurious interest
rates.

FIRST CAUSE OF ACTION
VIOLATION OF EXECUTIVE LAW § 63(12)
FRAUD
{as to all Defendants)

211. The NYAG repeats and re-alleges paragraphs 1- 210 as if fully set forth herein.

212. Executive Law § 63(12) authorizes the NYAG to bring an action when any person
or entity engages in repeated fraudulent acts in the operation of a business.

213. Executive Law § 63(12) broadly defines fraud to include “any device, scheme or
artifice to defraud and any deception, misrepresentation, concealment, suppression, false
pretense, false promise or unconscionable contractual provisions.”

214, Defendants have engaged in repeated fraudulent acts and practices in the

marketing, sale and financing of debt-relief services, including but not limited to:

44
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 48 of 84

a. Misrepresenting the nature of the services provided;

b. Misrepresenting that Student Loan Advisors are “experts” who are
“professional, experienced and highly trained”;

c. Misrepresenting that they are from a government agency or an entity
affiliated with a government agency or working with a federal student loan
servicer;

d, Misrepresenting that borrowers have been pre-approved for certain federal

loan programs and that there is a limited time pericd in which to act;

€. Misrepresenting that borrowers cannot enroll in debt-relief services on
their own;
f. Misrepresenting that borrowers payments to one of the Contracting

Defendants would be credited towards the borrower’s federal student loan
balance;

g. Misrepresenting that they do not charge advance fees; and

h. Misrepresenting the nature of the financing offered, including telling
borrowers no interest will be charged, failing to disclose the interest rate,
and presenting the arrangement as an open-end credit arrangement.

215. In addition to its own fraudulent conduct, Equitable is also liable for the
fraudulent conduct of the other Defendants because it is the holder of the consumers’ credit
contracts.

216. The Defendants’ credit contracts expressly provide that any holder of the contract
is an assignees and/or subject to all claims and defenses that can be asserted against the seller of

the goods or services obtained with the proceeds of the financing.

45
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 49 of 84

217. Equitable also aids and abets the other co-Defendants. By financing and
purchasing the contracts between borrowers and the other Defendants, it provides substantial
assistance in furtherance of the fraudulent and deceptive scheme.

218. Moreover, Equitable is aware of its co-Defendants’ deceptive and fraudulent
activities because it has received many dozens of complaints from the BBB, the CFPB, and other
sources, describing the fraudulent and deceptive business practices at issue.

219. By holding the consumer credit contracts, Equitable is also a necessary party for
complete relief.

220. By reason of the conduct alleged above, all Defendants have engaged in repeated
and persistent fraudulent conduct in violation of Executive Law § 63(12).

SECOND CAUSE OF ACTION
PURSUANT TO EXECUTIVE LAW § 63(12)
VIOLATION OF GBL § 349
(as to all Defendants)

221. The NYAG repeats and re-alleges paragraphs 1- 210 as if fully set forth herein.

222. Executive Law § 63(12) authorizes the NYAG to bring an action to enjoin |
repeated illegal acts or persistent illegality in the carrying on, conducting, or transaction of
business.

223. GBL § 349 prohibits deceptive acts and practices in the conduct of any business,
trade, or commerce in the state of New York. |

224. Defendants have engaged in repeated and persistent deceptive acts and practices
in the marketing, sale and financing of their debt-relief services, including but not limited to:

a. Misrepresenting the nature of the services provided;

b. Misrepresenting that Student Loan Advisors are “experts” who are

“professional, experienced and highly trained”;

46
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 50 of 84

c. Misrepresenting that they are from a government agency or an entity affiliated
with a government agency or working with a federal student loan servicer;

d. Misrepresenting that borrowers have been pre-approved for certain federal loan
programs and that there is a limited time period in which to act;

e. Misrepresenting that borrowers cannot enroll in debt-relief services on their
own;

f. Misrepresenting that borrowers’ payments to one of the Contracting
Defendants would be credited towards the borrower’s federal student loan
balance;

g. Misrepresenting that they do not charge advance fees; and

h. Misrepresenting the nature of the financing offered, including telling borrowers
no interest will be charged, failing to disclose the interest rate, and presenting
the arrangement as an open-end credit arrangement.

225, In addition to its own fraudulent conduct, Equitable is also liable for the
fraudulent conduct of the other Defendants because it is the holder of the consumers’ credit
contracts.

226. The Defendants’ credit contracts expressly provide that any holder of the contract
is an assignees and/or subject to all claims and defenses that can be asserted against the seller of
the goods or services obtained with the proceeds of the financing.

227. Equitable also aids and abets the other co-Defendants, By financing and
purchasing the contracts between borrowers and the other Defendants, it provides substantial |

assistance in furtherance of the fraudulent and deceptive scheme.

47
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 51 of 84

228. Moreover, Equitable is aware of its co-Defendants’ deceptive and fraudulent
activities because it has received many dozens of complaints from the BBB, the CFPB, and other
sources, describing the fraudulent and deceptive business practices at issue.

229, By holding the consumer credit contracts, Equitable is also a necessary party for
complete relief.

230. By their actions in violation of GBL § 349, Defendants have engaged in repeated
and persistent illegal conduct in violation of Executive Law § 63(12).

THIRD CAUSE OF ACTION
PURSUANT TO GBL § 349(b)
VIOLATION OF GBL § 349
(as to all Defendants)

231. The NYAG repeats and re-alleges paragraphs 1- 210 as if fully set forth herein.

232. GBL § 349(b) authorizes the NYAG to bring an action to enjoin deceptive acts or
practices in the conduct of any business, trade, or commerce in the state of New York.

233. GBL § 349 prohibits deceptive acts and practices in the conduct of any business,
trade, or commerce in the state of New ‘York.

234. Defendants have engaged in deceptive acts and practices in the marketing, sale
and financing of their debt-relief services, including but not limited to:

a. Misrepresenting the nature of the services provided;

b. Misrepresenting that Student Loan Advisors are “experts” who are
“professional, experienced and highly trained”;

c. Misrepresenting that they are from a government agency or an entity affiliated
with a government agency or working with a federal student loan servicer;

d. Misrepresenting that borrowers have been pre-approved for certain federal loan

programs and that there is a limited time period in which to act;

48
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 52 of 84

e. Misrepresenting that borrowers cannot enroll in debt-relief services on their
Own;

f. Misrepresenting that borrowers’ payments to one of the Contracting
Defendants would be credited towards the borrower’s federal student loan
balance;

g. Misrepresenting that they do not charge advance fees; and

h. Misrepresenting the nature of the financing offered, including telling borrowers
no interest will be charged, failing to disclose the interest rate, and presenting
the arrangement as an open-end credit arrangement.

235. In addition to its own fraudulent conduct, Equitable is also liable for the
fraudulent conduct of the other Defendants because it is the holder of the consumers’ credit
contracts.

236. The Defendants’ credit contracts expressly provide that any holder of the contract
is an assignees and/or subject to all claims and defenses that can be asserted against the seller of
the goods or services obtained with the proceeds of the financing.

237. Equitable also aids and abets the other co-Defendants. By financing and
purchasing the contracts between borrowers and the other Defendants, it provides substantial
assistance in furtherance of the fraudulent and deceptive scheme.

238. Moreover, Equitable is aware of its co-Defendants’ deceptive and fraudulent
activities because it has received many dozens of complaints from the BBB, the CFPB, and other
sources, describing the fraudulent and deceptive business practices at issue.

239. By holding the consumer credit contracts, Equitable is also a necessary party for

complete relief.

49
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 53 of 84

240. By their actions, Defendants have violated GBL § 349.

FOURTH CAUSE OF ACTION
PURSUANT TO EXECUTIVE LAW § 63(12)
VIOLATION OF GBL § 350
(as to all Defendants)

241. The NYAG repeats and re-alleges paragraphs 1- 210 as if fully set forth herein.

242. Executive Law § 63(12) authorizes the NYAG to bring an action to enjoin
repeated illegal acts or persistent illegality in the carrying on, conducting, or transaction of
business. |

243. GBL § 350 prohibits false advertising in the conduct of any business, trade, or
commerce in the State of New York

244. Defendants’ acts and practices, described above, are in violation of GBL § 350.

245. Equitable 1s responsible for and has participated in the unlawful actions of the
other co-Defendants. The Defendants’ contracts that offer financing to consumers through
Equitable provide that the holders of such credit contracts are assignees and/or subject to all
claims and defenses that can be asserted against the seller of the goods or services obtained with
the proceeds of the financing.

246. Thus, to the extent Equitable holds such credit contracts, Equitable is liable for
the other Defendants’ repeated and persistent unlawful conduct in violation of Executive Law §
63(12).

247. Equitable also aids and abets the other co-Defendants. By financing and
purchasing the contracts between borrowers and the other Defendants, it provides substantial

assistance in furtherance of the fraudulent, deceptive, and unlawful scheme.

50
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 54 of 84

248. Moreover, Equitable is aware of the co-Defendants’ unlawful activities because it
has received many dozens of complaints from the BBB, the CFPB, and other sources, describing
the unlawful advertising practices at issue.

249. By holding the consumer credit contracts, Equitable is also a necessary party for
complete relief.

250. By their actions in violation of GBL § 350, Defendants have engaged in repeated
and persistent illegal conduct in violation of Executive Law § 63(12).

FIFTH CAUSE OF ACTION
PURSUANT TO GBL § 350(d)
VIOLATION OF GBL § 350
(as to all Defendants)

251. The NYAG repeats and re-alleges paragraphs 1- 210 as if fully set forth herein.

252. GBL § 350(d) authorizes the NYAG to bring an action to recover civil penalties
for violations of GBL § 350.

253. GBL § 350 prohibits false advertising in the conduct of any business, trade, or
commerce in the state of New York.

254, The Defendants’ acts and practices, described above, are in violation of GBL §
350.

255. Equitable is also responsible for and has participated in the actions of the other
co-Defendants. The Defendants’ contracts that offer financing to consumers through Equitable
provide that the holders of such credit contracts are assignees and/or subject to all claims and
defenses that can be asserted against the seller of the goods or services obtained with the

proceeds of the financing.

31
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 55 of 84

256. Thus, to the extent Equitable holds such credit contracts, Equitable is liable for
the other Defendants’ unlawful advertising practices in violation of GBL § 350.

257. Equitable also aids and abets the other co-Defendants. By financing and
purchasing the contracts between borrowers and the Defendants, it provides substantial
assistance in furtherance of the unlawful scheme.

298. Moreover, Equitable is aware of the co-Defendants’ deceptive and fraudulent
activities because it has received many dozens of complaints from the BBB, the CFPB, and other
sources, describing the unlawful advertising practices at issue.

259. By holding the consumer credit contracts, Equitable is also a necessary party for
complete relief.

260. Defendants’ acts and practices, described above, are in violation of GBL § 350.

_ SEXTH CAUSE OF ACTION
PURSUANT TO EXECUTIVE LAW § 63(12)
VIOLATION OF NEW YORK BANKING LAW § 14-2 and NEW YORK GENERAL
OBLIGATIONS LAW § 5-501
(as to Defendants Equitable, the Contracting Defendants, Owner Defendants, and
Individual Defendants)

261. The NYAG repeats and re-alleges paragraphs 1- 210 as if fully set forth herein.

262. Executive Law § 63(12) authorizes the NYAG to bring an action to enjoin
repeated illegal acts or persistent illegality in the carrying on, conducting, or transaction of
business.

263. New York General Obligations Law § 5-501 makes it unlawful to collect interest
on loans or forbearances that exceed the rate set forth in New York Banking Law § 14-a.

264. Neither Equitable nor the Contracting Defendants are licensed lenders in New

York. Equitable is also not licensed as a sales finance company.

52
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 56 of 84

265. New York Banking Law § 14-a provides that the maximum interest rate for loans
or forbearances in an amount less than $250,000 is 16% for unlicensed lenders and unlicensed
sales finance companies,

266. Contracts issued by unlicensed lenders or sales finance companies that charge
more than the maximum usury rate under New York General Obligations Law § 5-501 and
Banking Law § 14-a are void. See N.Y. Gen. Oblig. Law § 5-511.

267. As alleged above, in the course of making loans to New York residents and/or
acquiring credit agreements with New York residents, Equitable repeatedly charged and
collected interest in the amount of 20.99% which exceeds 16%, in violation of New York’s civil
usury laws. See N.Y. Gen. Oblig. Law § 5-501; Banking Law § 14-a.

268. As alleged above, the Contracting Defendants entered into consumer loans or
retail instalment obligations or agreements which provided for charging and collecting interest in
the amount of 20.99%. This exceeds 16%, in violation of New York’s civil usury laws. See
N.Y. Gen. Oblig. Law § 5-501; Banking Law § 14-a. By virtue of such conduct, Equitable and
the Contracting Defendants have engaged in repeated and persistent illegal conduct in violation
of New York Executive Law § 63(12).

SEVENTH CAUSE OF ACTION
PURSUANT TO EXECUTIVE LAW § 63(12)
VIOLATION OF GBL ARTICLE 28-BB
(as to all Defendants)
269. The NYAG repeats and re-alleges paragraphs 1 - 210 as if fully set forth herein.
270, Executive Law § 63(12) authorizes the NYAG to bring an action to enjoin

repeated illegal acts or persistent illegality in the carrying on, conducting, or transaction of

business.

53
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 57 of 84

271. GBL § 458-b(1) defines a “credit services business” as any person or business
that “sells, provides, or perforins, or represents that he can or will sell, provide or perform, a
service for the express or implied purpose of improving a consumer’s credit record .. . or
providing advice or assistance to a consumer with regard to the consumer’s credit record . . . in
return for the payment of a fee.” GBL § 458-b(1).

272. As set forth in paragraphs 98 - 102, each Contracting and Marketing Defendant is
a “credit services business” as defined by GBL § 458-b.

273. GBL § 458-g provides that any contract for credit repair services that does not
comply with Article 28-BB shall be void and unenforceable.

274. In violation of Article 28-BB and GBL § 458-e, Defendants have collected
advance fees prior to the performance of credit repair services.

275. Defendants have further violated Article 28-BB by failing to provide consumers
with: |

a. A written information statement containing the information set forth in GBL §
458-d prior to executing a contract for credit services, including a complete and
detailed statement of the consumer’s rights provided under the federal and state
FCRAs relating to accessing, reviewing and correcting a consumer’s credit
report as required pursuant to GBL § 458-d;

b. A written contract containing “[a] complete . . . statement of the services to be
performed and the results to be achieved by the-credit services business . . . on
behalf of the consumer, including a list of the adverse information appearing on
the consumer’s credit report that will be modified, a description of the precise

nature of [the] modification, . . . the estimated date by which each modification

54
Case 1:18-cv-09812-AJN-SN Document 37 Filed 42/13/18 Page 58 of 84

will occur”; and a statement that no advance fees may be collected under the
law as required by GBL § 458-f(1)(a) and (b); and

c, A copy of the consumer’s credit report annexed to the contract with the adverse
entries to be challenged clearly marked as required by GBL § 458-f(1)(a).

276. Defendants have also engaged in deceptive practices in violation of GBL § 458-h,
including misrepresenting “the nature of the services to be [provided]; the time within which
services will be performed; [and] the ability to improve a consumer’s credit report or . . . rating.”

277. Equitable is responsible for and has participated in the actions of the other co-
Defendants. The Defendants’ contracts that offer financing to consumers through Equitable
provide that the holders of such credit contracts are assignees and/or subject to all claims and
defenses that can be asserted against the seller of the goods or services obtained with the
proceeds of the financing.

278. Thus, to the extent Equitable hoids such credit contracts, Equitable is liable for
the other Defendants’ repeated and persistent unlawful conduct in violation of Executive Law §
63(12).

279. Equitable also aids and abets the other co-Defendants. By financing and
purchasing the contracts between borrowers and the other Defendants, it provides substantial
assistance in furtherance of the unlawful and deceptive scheme.

280. Moreover, Equitable is aware of the co-Defendants’ deceptive and unlawful
activities because it has received many dozens of complaints from the BBB, the CFPB, and other
sources, describing the unlawful and deceptive business practices at issue.

281. By holding the consumer credit contracts, Equitable is also a necessary party for

complete relief,

35
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 59 of 84

282. Consequently, each Defendant has engaged in repeated and persistent illegal

conduct in violation of Executive Law § 63(12).
EIGHTH CAUSE OF ACTION
PURSUANT TO GBL § 458-j
VIOLATION OF GBL ARTICLE 28-BB
(as to all Defendants)

283. The NYAG repeats and re-alleges paragraphs 1 - 210 as if fully set forth herein.

284. GBL § 458-j authorizes the Attorney General to seek injunctive relief, restitution
and penalties for violations of New York’s credit repair statute.

285. GBL § 458-b{1) defines a “credit services business” as any person or business
that “sells, provides, or performs, or represents that he can or will sell, provide or perform, a
service for the express or implied purpose of improving a consumer’s credit record . . . or
providing advice or assistance to a consumer with regard to the consumer’s credit record . . . in
return for the payment of a fee.” GBL § 458-b(1).

286. As set forth in paragraphs 98 - 102, each Contracting and Marketing Defendant is
a “credit services business” as defined by GBL § 458-b.

287. GBL § 458-g provides that any contract for credit repair services that does not
comply with Article 28-BB shall be void and unenforceable.

288. in violation of Article 28-BB, GBL § 458-e, Defendants have collected advance
fees prior to the performance of credit repair services.

289. Defendants have further violated Article 28-BB by failing to provide consumers
with:

a. A written information statement containing the information set forth in GBL §

458-d prior to executing a contract for credit services, including a complete and

detailed statement of the consumer’s rights provided under the federal and state

56
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 60 of 84

FCRAs relating to accessing, reviewing and correcting a consumer’s credit
report as required pursuant to GBL § 458-d;

b. A written contract containing “[a] complete . . . statement of the services to be
performed and the results to be achieved by the credit services business ...on
behalf of the consumer, including a list of the adverse information appearing on
the consumer’s credit report that will be modified, a description of the precise
nature of [the] modification, . . . the estimated date by which each modification
will occur”; and a statement that no advance fees may be collected under the
law as required by GBL § 458-f(1)(a) and (b); and

c. A copy of the consumer’s credit report annexed to the contract with the adverse
entries to be challenged clearly marked as required by GBL § 458-f{1)(a);

290. Defendants have also engaged in deceptive practices in violation of GBL § 458-h,
including misrepresenting “the nature of the services to be [provided]; the time within which
services will be performed; [and] the ability to improve a consumer’s credit report or . . . rating.”

291. Equitable is responsible for and has participated in the actions of the other co-
Defendants. The Defendants’ contracts that offer financing to consumers through Equitable
provide that the holders of such credit contracts are assignees and/or subject to all claims and
defenses that can be asserted against the seller of the goods or services obtained with the
proceeds of the financing.

292. Thus, to the extent Equitable holds such credit contracts, Equitable is liable for

the Defendants’ unlawful and deceptive scheme.

57
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 61 of 84

293. Equitable also aids and abets the other co-Defendants. By financing and
purchasing the contracts between borrowers and the other Defendants, it provides substantial
assistance in furtherance of the unlawful and deceptive scheme.

294. Moreover, Equitable is aware of the co-Defendants’ deceptive and fraudulent
activities because it has received many dozens of complaints from the BBB, the CFPB, and other
sources, describing the unlawful and deceptive business practices at issue.

295. By holding the consumer credit contracts, Equitable is also a necessary party for
complete relief. |

296. Consequently, each Defendant has violated Article 28-BB, GBL § 458 et seq.

NINTH CAUSE OF ACTION
PURSUANT TO EXECUTIVE LAW § 63(12)
VIOLATION OF CROA, 15 U.S.C. § 1679 ef seq.
{as to all Defendants)

297. The NYAG repeats and re-alleges paragraphs 1-210 as if fully set forth herein.

298. Executive Law § 63(12) authorizes the NYAG to bring an action to enjoin
repeated illegal acts or persistent illegality in the carrying on, conducting, or transaction of
business.

299. Under 15 U.S.C. § 1679, a “credit repair organization” means “any person who
uses any instrumentality of interstate commerce or the mails to sell, provide, or perform (or
represent that such person can or will sell, provide, or perform) any service, in return for the
payment of money or other valuable consideration, for the express or implied purpose of (i)
improving any consumer’s credit record, credit history, or credit rating; or (ii) providing advice

or assistance to any consumer with regard to any activity or service described in clause (i)... .”

15 U.S.C. § 1679a(3).

58
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 62 of 84

300. As set forth in paragraphs 98 - 102, each of the Contracting and Marketing
Defendants is a “credit repair organization” as defined by 15 U.S.C. § 1679a(3).

301. 15 U.S.C. § 1679f(c) provides that any contract for credit repair services that does
not comply with CROA shall be void and unenforceable.

302. Defendants have repeatedly violated CROA § 1679b by: (a) making statements or
“misleading representations of the services of the credit repair organization”; (b) engaging in acts
or practices or course of business “that constitutes or results in the commission of . . . fraud or
deception on any person in connection with the offer or sale of the services of the credit repair
organization”; and (c) charging and receiving advance fees for credit repair services.

303. Defendants have further repeatedly violated CROA §§ 1679c, 1679d and 1679e
by failing to provide consumers with:

a. A written disclosure statement containing the information set forth in CROA §
1679c, prior to executing a contract for credit services, including a complete
and detailed statement of the consumer’s rights provided under state and federal
law relating to accessing, reviewing and correcting a consumer’s credit report
and the consumer’s rights under CROA;

b. A written contract pursuant to CROA § 16794 containing (1) “the terms and
conditions of payment, including the total amount of all payments to be made
by the consumer to the credit repair organization,” (ii) a complete statement of
“the services to be performed by the credit repair organization for the
consumer, including all guarantees of performance, and an estimate of the date
by which the performance of the services . . . will be complete or the length of

the period necessary to perform such services,” and (iii) “a conspicuous

39
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 63 of 84

statement... in immediate proximity to the space reserved for the consumer’s
signature on the contract, which [states]: “You may cancel this contract without
penalty or obligation at any time before midnight of the 3rd business day after
the date on which you signed the contract. See the attached notice of
cancellation form for an explanation of this right’”; and

c. A Notice of Cancellation form, pursvant to CROA § 1679e, which must
accompany each contract, in duplicate, providing for a three-day right of
cancellation without penalty to the consumer.

304, Equitable is responsible for and has participated in the actions of the other co-
Defendants. The. Defendants’ contracts that offer financing through Equitable provide that the
holders of such credit contracts are assignees and/or subject to all claims and defenses that can be
asserted against the seller of the goods or services obtained with the proceeds of the financing.

305. Thus, to the extent Equitable holds such credit contracts, Equitable is liable for
the Defendants’ repeated and persistent unlawful conduct in violation of Executive Law §
63(12).

306. Equitable also aids and abets the other co-Defendants. By financing and
purchasing the contracts between borrowers and the other Defendants, it provides substantial
assistance in furtherance of the unlawful scheme.

307. Moreover, Equitable is aware of the co-Defendants’ deceptive and fraudulent
activities because it has received many dozens of complaints from the BBB, the CFPB, and other
sources, describing the unlawful and deceptive business practices at issue.

308. By holding the consumer credit contracts, Equitable is also a necessary party for

complete relief.

60
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 64 of 84

309. By reason of the foregoing, each Defendant has repeatedly violated 15 U.S.C. §
1679 et seq.

310. Consequently, each Defendant has engaged in repeated and persistent illegal
conduct in violation of Executive Law § 63(12).

TENTH CAUSE OF ACTION
PURSUANT TO f5 U.S.C. § 1679h(c)
VIOLATION OF CROA, 15 U.S.C. § 1679 et seq.
(as to all Defendants)

311. The NYAG repeats and re-alleges paragraphs 1 - 210 as if fully set forth herein.

312. 15 U.S.C. § 1679h(c) authorizes the NYAG to seek injunctive relief, damages,
costs and attorney fees for violations of CROA, 15 U.S.C § 1679 et seg.

313. Under 15 U.S.C. § 1679, a “credit repair organization” means “any person who
uses any instrumentality of interstate commerce or the mails to sell, provide, or perform (or
represent that such person can or will sell, provide, or perform) any service, in return for the
payment of money or other valuable consideration, for the express or implied purpose of (i)
improving any consumer’s credit record, credit history, or credit rating; or Gi) providing advice
or assistance to any consumer with regard to any activity or service described in clause (i) .. . .”
15 U.S.C. § 1679a(3).

314. As set forth in paragraphs 98 - 102, each of the Marketing and Contracting
Defendants is a “credit repair organization” as defined by 15 U.S.C. § 1679a(3).

315. 15 U.S.C. § 1679f(c) provides that any contract for credit repair services that does
not comply with the Credit Repair Organizations Act (“CROA”) shall be void and
unenforceable,

316. Defendants have repeatedly violated CROA § 1679b by: (a) making statements or

“misleading representations of the services of the credit repair organization”; (b) engaging in acts

61
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 65 of 84

or practices or course of business “that constitutes or results in the commission of . . . fraud or
deception on any person in connection with the offer or sale of the services of the credit repair
organization”; and (c) charging and receiving advance fees for credit repair services.

317. Defendants have further repeatedly violated CROA §§ 1679c, 1679d and 1679¢e
by failing to provide consumers with:.

a. A written disclosure statement containing the information set forth in CROA §
1679c, prior to executing a contract for credit services, including a complete
and detailed statement of the consumer’s rights provided under state and federal
law relating to accessing, reviewing and correcting a consumer’s credit report
and the consumer’s rights under CROA;

b. A written contract pursuant to CROA § 1679d containing (i) “the terms and
conditions of payment, including the total amount of all payments to be made
by the consumer to the credit repair organization,” (ii) a complete statement of
“the services to be performed by the credit repair organization for the
consumer, including all guarantees of performance, and an estimate of the date
by which the performance of the services . . . will be complete or the length of
the period necessary to perform such services,” and (iii) “a conspicuous
statement . . . in immediate proximity to the space reserved for the consumer’s
signature on the contract, which [states]: “You may cancel this contract without
penalty or obligation at any time before midnight of the 3rd business day after
the date on which you signed the contract. See the attached notice of
cancellation form for an explanation of this right’”; and

c. A Notice of Cancellation form, pursuant to CROA § 1679e, which must

62
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 66 of 84

accompany each contract, in duplicate, providing for a three-day right of
cancellation without penalty to the consumer.

318. Equitable is responsible for and has participated in the actions of the other co-
Defendants. The Defendants’ contracts that offer financing to consumers through Equitable
provide that the holders of such credit contracts are assignees and/or subject to all claims and
defenses that can be asserted against the seller of the goods or services obtained with the
proceeds of the financing.

319. Thus, to the extent Equitable holds such credit contracts, Equitable is liable for
the Defendants’ unlawful conduct.

320. Equitable also aids and abets the other co-Defendants. By financing and
purchasing the contracts between borrowers and the other Defendants, it provides substantial
assistance in furtherance of the unlawful and deceptive scheme.

321. Moreover, Equitable is aware of the co-Defendants’ deceptive and unlawful
activities because it has received many dozens of complaints from the BBB, the CFPB, and other
sources, describing the deceptive and unlawful business practices at issue.

322. By hoiding the consumer credit contracts, Equitable is also a necessary party for
complete relief.

323. By reason of the foregoing, each Defendant has repeatedly violated 15 U.S.C. §
1679 ef seq.

ELEVENTH CAUSE OF ACTION
PURSUANT TO EXECUTIVE LAW § 63(12)

VIOLATION OF THE TSR, 16 C.F.R. § 310 ef seq.
(as to all Defendants)

324. The NYAG repeats and re-alleges paragraphs 1 - 210 as if fully set forth herein.

63
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 67 of 84

325. Executive Law § 63(12) authorizes the NYAG to bring an action to enjoin
repeated illegal acts or persistent illegality in the carrying on, conducting, or transaction of
business.

326. TSR 16 CFR. § 310.2(dd) defines a “seller” as “any person who, in connection
with a telemarketing transaction, provides, offers to provide, or arranges for others to provide
goods and services to the customer in exchange for consideration.”

327. TSR 16C.F.R. § 310.2¢f) defines a “telemarketer” as any person who, in
connection with telemarketing, initiates or receives telephone calls from a customer . . .”

328. TSR 16 C.F.R. § 310.2(gg) defines “telemarketing” as “a plan, program, or
campaign which is conducted to induce the purchase of goods or services... by use of one or
more telephones and which involves more than one interstate telephone call.”

' 329. The Marketing and Contracting Defendants, are “seller[s]” or “telemarketer[s}”
engaged in “telemarketing” as defined in the TSR, 16 C.F.R. § 310.2(dd), (ff), and (gg).

330. The TSR, 16 C.F.R. § 310.2(0) defines “debt relief services” as “any program or
service represented, directly or by implication, to renegotiate, settle or in any way alter the terms
of payment or other terms of the debt. . .”

331. The Marketing and Contracting Defendants are sellers or telemarketers of “debt
relief services” as defined by the TSR, 16 C.F.R. § 310.2(0).

332. The TSR, 16 C_F.R. § 310.4(a)(5), prohibits sellers and telemarketers from
requesting or receiving payment of any fee or consideration for any debt-relief service until and
unless:

(A) The seller or telemarketer has renegotiated, settled, reduced, or otherwise altered the

terms of at least one debt pursuant to a settlement agreement, debt management plan, or
other such valid contractual agreement executed by the customer; [and]

64
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 68 of 84

(B) The customer has made at least one payment pursuant to that settlement agreement,
debt management plan, or other valid contractual agreement between the customer and
the creditor.

291. The TSR, 16 C.F.R. § 310.3(a)(2)(x) prohibits sellers and telemarketers from
misrepresenting, directly or by implication, in the sale of goods or services any material aspect
of any debt-relief service.

292. The TSR, 16 C-F.R. § 310.4(a)}(2), prohibits sellers and telemarketers from
requesting or receiving payment of any fee or consideration for goods or services represented to

improve a person's credit history, credit record, or credit rating until:

(i) The time frame in which the seller has represented all of the goods or services will be
provided to that person has expired; and

(ii) The seller has provided the person with documentation in the form of a consumer
report from a consumer reporting agency demonstrating that the promised results have
been achieved, such report having been issued more than six months after the results
were achieved.

293. The TSR, 16 C.F.R. §§ 310.3 and 310.4 prohibit deceptive or abusive
telemarketing acts or practices, including, but not limited to, misrepresenting, directly or by
implication, in the sale of goods or services any material aspect of any debt-relief service.

294. By reason of the conduct alleged above, Defendants have repeatedly violated the
TSR, 16 C.E.R. § 310.

295. Equitable is responsible for and has participated in the actions of the other co-
Defendants. The Defendants’ contracts that offer financing to consumers through Equitable
provide that the holders of such credit contracts are assignees and/or subject to all claims and

defenses that can be asserted against the seller of the goods or services obtained with the

proceeds of the financing.

65
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 69 of 84

296. Thus, to the extent Equitable holds such credit contracts, Equitable is liable for
the other Defendants’ repeated and persistent unlawful conduct in violation of Executive Law §
63(12).

297. Equitable also aids and abets the other co-Defendants, By financing and
purchasing the contracts between borrowers and the other Defendants, it provides substantial
assistance in furtherance of the unlawful and deceptive scheme.

298. Moreover, Equitable is aware of the co-Defendants’ unlawful activities because it

-has received many dozens of complaints from the BBB, the CFPB, and other sources, describing
the repeated and persistent unlawful and deceptive business practices at issue.

299. By holding the consumer credit contracts, Equitable is also a necessary party for
complete relief.

300. Consequently, each Defendant has engaged in repeated and persistent illegal
conduct in violation of Executive Law § 63(12).

TWELFTH CAUSE OF ACTION
PURSUANT TO 16 C.F.R. § 310.7
VIOLATION OF THE TSR, 16 C.E.R. § 310 et seq.
(as to all Defendants)

301. The NYAG repeats and re-alleges paragraphs 1 - 210 as if fully set forth herein.

302. 16C.F.R. § 310.7 authorizes state attorneys general to seek injunctive relief,
damages, costs and attorney fees for violations of 15 U.S.C. § 1679 et seq,

303. TSR16 C.F.R. § 310.2(dd) defines a “seller” as “any person who, in connection
with a telemarketing transaction, provides, offers to provide, or arranges for others to provide
goods and services to the customer in exchange for consideration.”

304. TSR 16C.FE.R. § 310.28 defines a “telemarketer” as any person who, in

connection with telemarketing, initiates or receives telephone calls from a customer . . .”

66
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 70 of 84

305. TSR16C.BE.R. § 310.2(gg) defines “telemarketing” as “a plan, program, or
campaign which is conducted to induce the purchase of goods or services... by use of one or
more telephones and which involves more than one interstate telephone cail.”

306. ‘The Contracting and Marketing Defendants are “seller[s]” or “telemarketer[s}”
engaged in “telemarketing” as defined in the TSR, 16 C.F.R. § 310.2(dd), (ff), and (gg).

307. The TSR, 16 C.F.R. § 310.2(0) defines “debt relief services” as “any program or
service represented, directly or by implication, to renegotiate, settle or in any way alter the terms
of payment or other terms of the debt. . .”

308. The Contracting and Marketing Defendants are sellers or telemarketers of “debt
relief services” as defined by the TSR, 16 C.F.R. § 310.2(0).

309. The TSR 16 C_F.R. § 310.4(a)(2) prohibits sellers and telemarketers from
requesting or receiving payment of any fee or consideration for goods or services represented to
improve a person's credit history, credit record, or credit rating until:

(1) The time frame in which the seller has represented all of the goods or services will be
provided to that person has expired; and

(ii) The seller has provided the person with documentation in the form of a consumer
report from a consumer reporting agency demonstrating that the promised results have
been achieved, such report having been issued more than six months after the results
were achieved.

310. The TSR, 16. C.F.R. § 310.4(a)(5), prohibits sellers and telemarketers from
requesting or receiving payment of any fee or consideration for any debt-relief service until and
unless:

(A) The seller or telemarketer has renegotiated, settled, reduced, or otherwise altered the

terms of at least one debt pursuant to a settlement agreement, debt management plan, or
other such valid contractual agreement executed by the customer; [and}

67
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 71 of 84

(B) The customer has made at least one payment pursuant to that settlement agreement,
debt management plan, or other valid contractual agreement between the customer and
the creditor.

311. The TSR, 16 C.F.R. §§ 310.3 and 310.4 prohibit deceptive or abusive
telemarketing acts or practices, including, but not limited to, misrepresenting, directly or by
implication, in the sale of goods or services any material aspect of any debt-relief service.

312. By reason of the conduct alleged above, Defendants have repeatedly violated the
TSR, 16. C.F.R. § 310.

313. Equitable is responsible for and has participated in the actions of the other co-
Defendants, The Defendants’ contracts that offer financing to consumers through Equitable
provide that the holders of such credit contracts are assignees and/or subject to all claims and
defenses that can be asserted against the seller of the goods or services obtained with the
proceeds of the financing.

314. Thus, to the extent Equitable holds such credit contracts, Equitable is liable for
the Defendants’ repeated and persistent unlawful and deceptive conduct.

315. Equitable also aids and abets the other co-Defendants. By financing and
purchasing the contracts between borrowers and the other Defendants, it provides substantial
assistance in furtherance of the unlawful and deceptive scheme.

| 316. Moreover, Equitable is aware of the co-Defendants’ deceptive and unlawful
activities because it has received many dozens of complaints from the BBB, the CFPB, and other
sources, describing the unlawful and deceptive business practices at issue.

317. By holding the consumer credit contracts, Equitable is also a necessary party for

complete relief.

318. Consequently, each Defendant has violated the TSR.

68
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 72 of 84

THIRTEENTH CAUSE OF ACTION
PURSUANT TO EXECUTIVE LAW § 63(12)
VIOLATION OF GBL § 399-pp
(as to all Defendants)

319. The NYAG repeats and re-alleges paragraphs 1 - 210 as if fully set forth herein.

320. Executive Law § 63(12) authorizes the NYAG to bring an action to enjoin
repeated illegal acts or persistent illegality in the carrying on, conducting, or transaction of
business.

321. GBL 399-pp(2)(j) defines a “telemarketer” as “any person, who, for financial
profit or commercial purposes in connection with telemarketing, either initiates, or initiates and
receives telephone calls to or from a customer when the customer is in this state or any person
who directly controls or supervises the conduct of a telemarketer.”

322. GBL 399-pp(2)(k) defines “telemarketing” as “any plan, program or campaign
which is conducted to induce payment or the exchange of any other consideration for any goods
or services by use of one or more telephones and which involves more than one telephone call by
a telemarketer in which the customer is located within the state at the time of the call.”

323. The Contracting and Marketing Defendant are “telemarketer[s]” engaged in
“telemarketing” as defined in GBL § 399-pp(2)(j) and (k).

324. GBL § 399-pp(6)(a)(9) makes it unlawful for a telemarketer to directly or
indirectly “request a fee in advance to remove adverse information or modify adverse
information to improve a person’s credit history or credit record.”

325. GBL § 399-pp(3) and (4) require telemarketers engaged in telemarketing in New

York to obtain a certificate of registration from the New York Secretary of State, and to post a

bond, letter of credit or certificate of deposit.

— 69
Case. 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 73 of 84

326. Defendants have neither obtained such certificates of registration, nor posted
bonds, letters of credit, or certificates of deposit.

327. Because Defendants have failed to comply with the requirements of § 399-pp(3)
and (4), they are prohibited pursuant to § 399-pp(3)(i) from enforcing or seeking any
consideration for their services,

328. Nevertheless, Defendants enforce and/or seek consideration for their services.

329. By reason of the conduct alleged above, each Defendant has repeatedly violated
GBL §§ 399(pp)(3) and (4). |

330. As alleged in paragraphs 1 - 210, Defendants give false or misleading
information to New York consumers. As such, Defendants violate GBL §§ 399-pp(6)({a)(3).

331. Equitable is responsible for and has participated in the actions of the other co-
Defendants. The Defendants’ contracts that offer financing through Equitable provide that the
holders of such credit contracts are assignees and/or subject to all claims and defenses that can be
asserted against the seller of the goods or services obtained with the proceeds of the financing. |

332. Thus, to the extent Equitable holds such credit contracts, Equitable is liable for
the Defendants’ repeated and persistent fraudulent conduct in violation of Executive Law §
63(12).

333. Equitable also aids and abets the other co-Defendants. By financing and
purchasing the contracts between borrowers and the other Defendants, it provides substantial
assistance in furtherance of the unlawful scheme.

334. Moreover, Equitable is aware of the co-Defendants’ unlawful and deceptive
activities because it has recerved many dozens of complaints from the BBB, the CFPB, and other

sources, describing the unlawful and deceptive business practices at issue.

70
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 74 of 84

335. By holding the consumer credit contracts, Equitable is also a necessary party for
complete relief,

336. Consequently, each Defendant has engaged in repeated and persistent illegal
conduct in violation of Executive Law § 63(12).

FOURTEENTH CAUSE OF ACTION
PURSUANT TO GBL § 399-pp
VIOLATION OF GBL § 399-pp

(as to all Defendants)

337. The NYAG repeats and re-alleges paragraphs 1 - 210 as if fully set forth herein.

338. GBL § 399-pp deems any violation of New York’s telemarketing statute a
deceptive act and practice subject to enforcement by the Attorney General as provided in GBL
Article 22-A.

339. GBL § 399-pp(2)G) defines a “telemarketer” as “any person, who, for financial
profit or commercial purposes in connection with telemarketing, either initiates, or initiates and
receives telephone calls to or from a customer when the customer is in this state or any person
who directly controls or supervises the conduct of a telemarketer.”

340. GBL § 399-pp(2)(k) defines “telemarketing” as “any plan, program or campaign
which is conducted to induce payment or the exchange of any other consideration for any goods
or services by use of one or more telephones and which involves more than one telephone call by
a telemarketer in which the customer is located within the state at the time of the call.”

341. Asset forth in paragraphs 107 - 112, the Contracting and Marketing Defendants
are “telemarketer[s]” engaged in “telemarketing” as defined in GBL § 399-pp(2)(j) and (k).

342. GBL § 399-pp(6)(a)(9) makes it unlawful for a telemarketer to directly or

indirectly “request a fee in advance to remove adverse information or modify adverse

information to improve a person’s credit history or credit record.”

71
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 75 of 84

343. GBL § 399-pp(3) and (4) require telemarketers engaged in telemarketing in
New York to obtain a certificate of registration from the New York Secretary of State, and to
post a bond, letter of credit or certificate of deposit.

344. Defendants have neither obtained such certificates of registration, nor posted
bonds, letters of credit, or certificates of deposit. |

345. Because Defendants have failed to comply with the requirements of § 399-
pp(3) and (4) , they are prohibited pursuant to § 399-pp(3)(i) from enforcing or seeking any
consideration for their services,

346, Nevertheless, Defendants enforce and/or seek consideration for their services.

347. As alleged in paragraphs 1 - 210, Defendants give false or misleading
information to New York consumers. As such, Defendants violate GBL §§ 399-pp(6)({a}(3).

348. Equitable is responsible for and has participated in the actions of the other co-
Defendants. The Defendants’ contracts that offer financing through Equitable provide that the
holders of such credit contracts are assignees and/or subject to all claims and defenses that can be
asserted against the seller of the goods or services obtained with the proceeds of the financing.

349. Thus, to the extent Equitable holds such credit contracts, Equitable is liable for
the Defendants’ violations of § 399-pp(3) and (4).

350. Equitable also aids and abets the other co-Defendants. By financing and |
purchasing the contracts between borrowers and the other Defendants, it provides substantial
assistance in furtherance of the unlawful scheme.

351. Moreover, Equitable is aware of the co-Defendants’ deceptive and unlawful
activities because it has received many dozens of complaints from the BBB, the CFPB, and other

sources, describing the deceptive and unlawful business practices at issue.

2
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 76 of 84

352. By holding the consumer credit contracts, Equitable is also a necessary party for
complete relief.

353. By reason of the conduct alleged above, each Defendant has violated GBL §§
399-pp(3) and (4) and as such are in violation of GBL § 349.

| FIFTEENTH CAUSE OF ACTION
PURSUANT TO EXECUTIVE LAW § 63(12)
VIOLATION OF TILA, 15 U.S.C. 1601 ef seg.
(as to Equitable, or in the alternative, Equitable, Student Loan Care, Student Advocates
Team, Progress Advocates, and Progress Advocates Group)

354. The NYAG repeats and re-alleges paragraphs 1-210 as if fully set forth herein.

355. Executive Law § 63(12) authorizes the NYAG to bring an action to enj oin
repeated illegal acts or persistent illegality in the carrying on, conducting, or transaction of
business.

356. TILA sets forth rules governing the disclosure of terms, conditions, and fees
applicable to consumer credit transactions.

357. The contracts consumers have signed and continue to sign with Equitable and/or
the Contracting Defendants constitute an extension of “credit” as that term is defined under
TILA, because the contracts grant a right to the consumer to “incur debt and defer its
payment.” 15 U.S.C. § 1602(f). The contracts provide for payments of a fee for student loan
debt-relief services on an installment basis.

358. Equitable is either i) a “creditor,” as defined by TILA, because it “regularly
extends . . . consumer credit which is payable by agreement in more than four installments,”

and because the obligation is “initially payable on the face of the evidence of indebtedness” to

Equitable. 15 U.S.C. § 1602{g) or ii) if not a creditor, it is an “assignee,” as that term is

73
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 77 of 84

defined under 15 US.C. § 1641(a) that is liable for all of the below violations because they are
apparent on the face of the disclosure statement.

359. In the alternative, Equitable’s Contracting Defendant Partners are “creditors,”
as defined by TILA, because they “regularly extendjs] . . . consumer credit which is payable
by agreement in more than four installments,” and because the obligation is “initially payable
on the face of the evidence of indebtedness” to the Contracting Defendants. 15 U.S.C. §
1602(g).

360. Despite being titled “Revolving Credit Plans,” the contracts with consumers
constitute closed-end credit transactions. Closed-end transactions are anything other than
open-end credit. 12 C.F.R. § 1026.2(a)(10). “Open-end credit” is extended under a plan
wherein “the creditor reasonably contemplates repeated transactions. . . and which provides |
for a finance charge which may be computed from time to time on the outstanding unpaid |
balance.” 15 U.S.C. § 1602(j); see also 12 C.F.R. § 1026.2(20).

361. These transactions are not open-end, because the creditor does not reasonably
contemplate repeated transactions, and because the amount of credit extended to the consumer
is not made available as the consumer repays an outstanding balance. See 12 C.F.R. §
1026.2(20).

362. TILA requires certain disclosures for closed-end credit that are not provided,
including: (i) the “‘amount financed’, using that term,” 15 U.S.C. § 1638(a)(2){A); (ii) the
“*finance charge’ . . . using that term,” 15 U.S.C. § 1638(a)(3); (iii) the “total of payments,”
which is the “sum of the amount financed and the finance charge,” 15 U.S.C. § 1638(a)(5);
and (iv) the number and amount of payments needed to repay the “total of payments,” 15

U.S.C. § 1638(a)(6).

74
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 78 of 84

363. Even assuming the transactions are open-end, they still lack disclosures in the
form required for open-end transactions, including the grace period or time within which a
consumer may repay any credit extended without a finance charge, which must be disclosed in
a table format. 15 U.S.C. § 1637(a)(1); 12 C.F_R. § 1026.6(b)(1), (b)(2){(v). Some contracts
do not contain a complete statement of the consumer’s billing error rights; and others contain
no statement of those rights at all. 15 U.S.C. § 1637(a)(7); Appendix G-3(A) to 12 C.F.R.
Part 1026.

364. By reason of the conduct alleged above, Equitable and/or its Contracting
Defendant Partners, have violated TILA.

365. By its actions in violation of TILA, Equitable and/or its Contracting Defendant
Partners, has engaged in repeated and persistent illegal conduct in violation of Executive Law
§ 63(12).

SIXTEENTH CAUSE OF ACTION
PURSUANT TO EXECUTIVE LAW § 63(12)
VIOLATION OF BANKING LAW § 340
(as to Equitable or in the alternative Student Loan Care, Student Advocates Team,
Progress Advocates, and Progress Advocates Group)

366, The NYAG repeats and re-alleges paragraphs 1-210 as if fully set forth herein.

367. Executive Law § 63(12) authorizes the NYAG to bring an action to enjoin
repeated illegal acts or persistent illegality in the carrying on, conducting, or transaction of
business.

368. Article [X of the New York Banking Law regulates licensed lenders doing
business in New York. New York Banking Law § 340 prohibits any person or any other entity

from making loans of $25,000 or less to an individual for personal, family, household or

investment purposes without first obtaining a license from the superintendent of the Department

75
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 79 of 84

of Financial Services. That section also states that a person or entity shall be considered as
engaging in making loans in New York, subject to the licensing and other requirements of
Article IX, if it solicits and: makes loans to individuals then resident in New York. The only
exception is if the person or entity made only isolated, incidental or occasional transactions in
New York.

369. Equitable has made thousands of loans of less than $25,000 to individuals who
resided in New York at the time the loans were solicited and made.

370. In the alternative, Equitable’s Contracting Defendant Partners have made
thousands of loans of less than $25,000 to individuals who resided in New York at the time
the loans were solicited and made.

371. Neither Equitable nor its Contracting Defendant Partners have ever been
licensed to solicit or make loans of $25,000 or less in New York.

372. By reason of the conduct alleged above, Equitable, or in the alternative its
Contracting Defendant Partners, have violated New York Banking Law § 340.

373. By its actions in violation of Banking Law § 340, Equitable, or in the
alternative its Contracting Defendant Partners, have engaged in repeated and persistent illegal
conduct in violation of Executive Law § 63(12).

SEVENTEENTH CAUSE OF ACTION
PURSUANT TO EXECUTIVE LAW § 63(12)
VIOLATION OF BANKING LAW § 492

(as to Equitable)

374. The NYAG repeats and re-alleges paragraphs 1-210 as if fully set forth herein.

76
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 80 of 84

375. Executive Law § 63(12) authorizes the NYAG to bring an action to enjoin
repeated illegal acts or persistent illegality in the carrying on, conducting, or transaction of
business.

376. New York Banking Law § 491 defines a “sales finance company” as “a person
engaged, in whole or in part, directly or indirectly, in the business of purchasing or otherwise
acquiring retail instalment contracts, obligations or credit agreements made by and between other
parties therein.”

377. Article XI-B of the New York Banking Law regulates sales finance companies
doing business in New York. Specifically, New York Banking Law § 492 provides that “[n]o
person, except a bank, savings bank, savings and loan association, trust company, private
banker, credit union, investment company organized under article twelve of this chapter and
authorized to accept deposits, national bank, federal savings association, federal credit union,
or out-of-state state bank, as such term is defined in subdivision two of section two hundred
twenty-two of this chapter, or lender licensed pursuant to article nine of this chapter, shall
engage in the business of a sales finance company in this state without a license...”

378. To the extent that Equitable is purchasing or otherwise acquiring retail
installment contracts, obligations or credit agreements made by borrowers with any of its
Contracting Defendant Partners, Equitable is a sales finance company within the meaning of
the New York Banking Law § 491.

379. Equitable is not and never has been licensed to be a sales finance company in
New York.

| 380. By reason of the conduct alleged above, Equitable, is violating New York

Banking Law § 492 by operating as a sales finance company in New York without a license.

77
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 81 of 84

381. By its actions in violation of Banking Law § 492, Equitable has engaged in
‘repeated and persistent illegal conduct in violation of Executive Law § 63(12).
EIGHTEENTH CAUSE OF ACTION
PURSUANT TO EXECUTIVE LAW § 63(12)
VIOLATION OF PPL §§ 402 or 413
(as to Equitable, Student Loan Care, Student Advocates Team, Progress Advocates, and
Progress Advocates Group)

382. The NYAG repeats and re-alleges paragraphs 1-210 as if fully set forth herein.

383. Executive Law § 63(12) authorizes the NYAG to bring an action to enjoin
repeated illegal acts or persistent illegality in the carrying on, conducting, or transaction of
business.

384. Article X of the New York PPL, the Retail Instalment Sales Act regulates retail
instalment contracts, obligations and credit agreements in New York.

385. To the extent that the Credit Plan is a retail instalment obligation or credit
agreement covered by Article X of the PPL, it fails to comply with provisions required by PPL
§§ 402 or 413.

386. In particular, it fails to include both at the top of the contract and directly above
the signature of the buyer, the words “RETAIL INSTALMENT OBLIGATION, in at least ten
point bold type, as required by PPL § 402.2(a). It also fails to include the “notice to the buyer”
with the language required by PPL § 402(2)(b) and fails to include all disclosures required by
TILA, as alleged above in paragraphs 192-96, 354-65, and as required by PPL § 402(7)

387. To the extent that the Credit Plan is a retail instalment credit agreement covered
by Article X of the PPL, it fails to include both at the top of the contract and directly above the

signature of the buyer, the words “RETAIL INSTALMENT GREDIT AGREEMENT, in at least

ten point bold type, as required by PPL § 413.2(c). It also fails to include the “notice to the

78
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 82 of 84

buyer” in at least eight point bold type with the language required by PPL § 413(2)(e) and all
disclosures required by the federal Truth In Lending Act, as alleged above in paragraphs 192-96,
354-65, as required by PPL § 413.11(d).

388. By reason of the conduct alleged above, Equitable and its Contracting
Defendant Partmers are violating PPL §§ 402 or 413. |

389. By their actions in violation of PPL §§ 402 or 413, Equitable and its
Contracting Defendant Partners have engaged in repeated and persistent illegal conduct in

violation of Executive Law § 63(12).

PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests an order and judgment:

1. Permanently enjoining Defendants from engaging in the fraudulent, deceptive,
and illegal acts and practices alleged in the Complaint;

2. Declaring that all agreements between Defendants and any borrower in violation
of 15 U.S.C. § 1679f(c), GBL § 458-g, or Banking Law § 14-a and General Obligations Law §§
5-501, 5-511 are null and void and unenforceable or, in the alternative, directing that Defendants
refund the credit service charge under PPL § 401 ef seq.;

3. Directing Defendants to rescind all agreements between Defendants and any
borrower;

4, Directing Defendants to render an accounting to the NYAG of the name and
address of each former and current customer of Defendants, and the amount of money received
from each such former and current customer;

5. Directing Defendants to make full monetary restitution and pay damages to all

injured persons or entities;

79
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 83 of 84

6, Directing Defendants to produce an accounting of profits and to disgorge all
profits resulting from the fraudulent and illegal practices alleged herein;

7. Directing Defendants to pay a civil penalty to the State of New York of up to
$5,000.00 for each violation of GBL Article 22-A, pursuant to GBL § 350-d;

8. Directing Defendants to pay a civil penalty to the State of New York of up to
$2,000.00 for each violation of GBL § 399, pursuant to GBL § 399-pp(11}{b);

9. Directing Defendants to pay a civil penalty to the State of New York of up to
$1,000.00 for each violation of GBL § 458, pursuant to GBL § 458-);

10. Awarding Plaintiff additional costs of $2,000.00 against each Defendant pursuant
to CPLR § 8303(a)(6); and

11. | Granting such other and further relief as the Court deems just and proper.

80
Case 1:18-cv-09812-AJN-SN Document 37 Filed 12/13/18 Page 84 of 84

Dated: New York, New York
December 12, 2018

Of Counsel:

JANE M. AZIA
Bureau Chief
Bureau of Consumer Frauds and Protection

LAURA J. LEVINE
Deputy Bureau Chief
Bureau of Consumer Frauds and Protection

STEWART DEARING
Assistant Attorney General
Bureau of Consumer Frauds and Protection

By:

81

Respectfully submitted,

BARBARA D. UNDERWOOD
Attorney General of the State of New York
Attorney for Petitioner

Pret, 2 LM.
MELVIN L. GOLDBERG 7
Assistant Attorney Gener:

Bureau of Consumer Frauds and Protection
28 Liberty Street

New York, NY 10005
(212) 416-8296
